Exhibit 10.3

PARENT AGREEMENT

This Parent Agreement (this “Agreement”) is made as of this 18th day of June,
2018 among Royal Bank of Canada acting through its agent RBC Capital Markets,
LLC (the “Dealer”), Newmark Partners, L.P., a Delaware limited partnership (the
“Partnership”) and Newmark Group, Inc., a Delaware corporation and indirect
parent of the Partnership (“Newmark Group”).

WHEREAS, the Partnership desires to issue and sell to Dealer, and Dealer desires
to purchase from the Partnership, the Purchased Units (as defined below), in
accordance with the provisions of this Agreement; and

WHEREAS, Newmark SPV I, LLC, a Delaware limited liability company and a direct
wholly-owned subsidiary of the Partnership (“Forward Counterparty”), and Dealer
have entered into a letter agreement (as may be amended, restated or otherwise
modified or supplemented from time to time, the “Forward Confirmation”)
governing a variable share forward transaction (the “Forward Transaction”)
relating to shares of the common stock of NASDAQ, par value $0.01 per share
(“NDAQ Shares”); and

WHEREAS, the parties wish to agree to certain items relating to the Exchangeable
Preferred Units (as defined below) and the Forward Transaction;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

1. Definitions. Capitalized terms not defined herein shall have the meanings set
forth below. The terms “Business Day”, “Exchangeable Preferred Unit”,
“Exchangeable Preferred Newmark Exchange”, “General Partner”, and “Newmark
Class A Common Stock” have the respective meanings assigned to such terms in the
Second Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of June 19, 2018 substantially in the form attached hereto as Exhibit
A, as amended from time to time in accordance with the terms thereof (the
“Partnership Agreement”).

“2 Years Earn-Out Rights” has the meaning assigned to such term in Section 3(b).

“2 Years Earn-Out Shares” means the NDAQ Shares issued pursuant to the 2 Years
Earn-Out Rights.

“Assignment Agreement” means the Assignment and Transfer Agreement effective as
of June 18, 2018, by and between the Partnership and the Forward Counterparty
with respect to the 2 Years Earn-Out Rights.

“Closing Date” means the Business Day after the date hereof.

“Early Termination Amount” has the meaning assigned to such term in the Forward
Confirmation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Shares” means shares of Newmark Class A Common Stock delivered in
connection with an Exchangeable Preferred Newmark Exchange.

“Indemnity Shortfall” has the meaning assigned to such term in Section 4(b).

“NASDAQ” means NASDAQ, Inc., a Delaware corporation, and its successors.

“Nasdaq Indemnified Parties” means “Purchaser Indemnified Parties” as defined in
the Purchase Agreement.

“Purchase Agreement” has the meaning assigned to such term in the Forward
Confirmation.

“Purchased Units” means, collectively, any series of Exchangeable Preferred
Units that the Partnership requires Dealer to purchase on the Closing Date
pursuant to Section 2(a)(i).

“Returned Shares” has the meaning assigned to such term in Section 4(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Qualifying NDAQ Shares” has the meaning assigned to such term in Section 4(b).

“Transactions” means the transactions contemplated by this Agreement, the
Forward Confirmation and the Assignment Agreement.



--------------------------------------------------------------------------------

“Transfer Notice” means the Notice of Assignment and Transfer with Respect to
Earn-Out Issuances and Registration Rights substantially in the form of Exhibit
A to the Assignment Agreement, delivered to the Issuer by the BGC Parties,
Newmark OpCo and Newco (as such terms are defined in the Assignment Agreement).

2. Sale and Purchase of the Purchased Units.

 

  (a) Sale and Purchase.

 

  (i) Upon the terms and subject to the conditions set forth herein, on the
Closing Date, the Partnership agrees to issue and sell to Dealer, and Dealer
agrees to purchase from the Partnership, each series of the Purchased Units.

 

  (ii) Dealer will make payment to the Partnership on the Closing Date in
immediately available funds, by wire transfer to an account designated by the
Partnership, in an amount set forth below for each series of Purchased Units:

 

Series 1:    the purchase price of $89,064,031.97 for such series minus the
corresponding Initial Amount for such series under the Forward Confirmation, as
set forth on Schedule 1 thereto. Series 2:    the purchase price of
$85,714,557.33 for such series minus the corresponding Initial Amount for such
series under the Forward Confirmation, as set forth on Schedule 1 thereto.

 

  (b) Conditions to Dealer’s Obligations. The obligation of Dealer to consummate
its purchase of Purchased Units on the Closing Date shall be subject to the
satisfaction of each of the following conditions (any or all of which may be
waived by Dealer with respect to itself, in whole or in part):

 

  (i) The representations and warranties of the Partnership contained in this
Agreement shall be true and correct in all material respects as of the date
hereof and as of the Closing Date (except that representations and warranties
made as of a specific date shall be required to be true and correct as of such
date only);

 

  (ii) The Partnership shall have performed and complied in all material
respects with all of the covenants and agreements contained in this Agreement
and the Limited Partnership Agreement that are required to be performed or
complied with by it on or prior to the date hereof or the Closing Date, as
applicable;

 

  (iii) The Forward Counterparty shall have executed the Forward Confirmation
and the tax certification required thereunder and the conditions to
effectiveness thereunder shall have been satisfied or waived; and

 

  (iv) The Partnership shall have delivered, or caused to be delivered, to
Dealer the closing deliveries described in Section 2(d) below on or prior to the
date hereof.

 

  (c) Conditions to the Partnership’s Obligations. The obligation of the
Partnership to consummate its sale of Purchased Units on the Closing Date shall
be subject to the satisfaction of each of the following conditions (any or all
of which may be waived by the Partnership with respect to itself, in whole or in
part):

 

  (i) The representations and warranties of Dealer contained in this Agreement
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only);

 

  (ii) Dealer shall have performed and complied in all material respects with
all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to the date hereof;

 

  (iii) Dealer shall have executed the Forward Confirmation and the tax
certification required thereunder and the conditions to effectiveness thereunder
shall have been satisfied or waived; and

 

  (iv) Dealer shall have delivered, or caused to be delivered, to the
Partnership the closing deliveries described in (e) below on or prior to the
date hereof.



--------------------------------------------------------------------------------

  (d) Partnership Deliveries. On or prior to the date hereof, the Partnership
shall deliver, or cause to be delivered, to Dealer with respect to the Purchased
Units:

 

  (i) An opinion from in-house counsel for the Partnership with respect to the
matters set forth in Sections 2(f)(i), (ii), (iii), (iv) and (v) and 2(g)(ii) of
this Agreement, which shall be addressed to Dealer and dated the date hereof;

 

  (ii) A fully executed copy of the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, substantially in the form attached
hereto as Exhibit A;

 

  (iii) A fully executed copy of the Assignment Agreement and Transfer Notice
dated on or prior to the date hereof, in each case in form and substance
reasonably acceptable to Dealer, together with evidence of delivery of the
Transfer Notice to NASDAQ;

 

  (iv) Evidence of issuance of the Purchased Units credited to book-entry
accounts maintained by the Partnership, as reflected in Schedule 4.02 to the
Partnership Agreement, free and clear of any liens, other than transfer
restrictions under the Partnership Agreement and applicable federal and state
securities laws;

 

  (v) An officer’s certificate of the Partnership, dated as of the date hereof,
certifying as to and attaching (A) the certificate of limited partnership of the
Partnership, (B) the Partnership Agreement, (C) resolutions authorizing the
execution and delivery of this Agreement and the Assignment Agreement and the
consummation of the transactions contemplated thereby, and (D) the incumbency of
the officers authorized to execute this Agreement on behalf of the Partnership
or the General Partner, as applicable, setting forth the name and title and
bearing the signatures of such officers;

 

  (vi) A certificate of the Secretary of State of each applicable state, dated
within ten Business Days prior to the date hereof, to the effect that each of
Newmark Group, the General Partner and the Partnership is in good standing (or
certificate of similar import) in its jurisdiction of formation;

 

  (vii) An officer’s certificate of the Partnership, dated as of the date
hereof, certifying, in his or her applicable capacity, to the effect that the
conditions set forth in Sections 2(b)(i) and 2(b)(ii) have been satisfied;

 

  (viii) A cross-receipt executed by the Partnership and delivered to Dealer
certifying as to the amounts that it has received from Dealer (to be held in
escrow until the Closing Date); and

 

  (ix) True and correct copies of the fully executed Purchase Agreement together
with all amendments thereto and all prior transfer notices delivered thereunder
with respect to earn-out rights.

 

  (x) Such other documents relating to the transactions contemplated by this
Agreement as Dealer may reasonably request.

 

  (e) Dealer Deliveries. On or prior to the date hereof, Dealer shall deliver,
or cause to be delivered, to the Partnership and Newmark Group with respect to
the Purchased Units:

 

  (i) A counterpart executed by Dealer of the Second Amended and Restated
Agreement of Limited Partnership of the Partnership, substantially in the form
attached hereto as Exhibit A; and

 

  (ii) A cross-receipt executed by Dealer and delivered to the Partnership
certifying as to the receipt of the Purchased Units (to be held in escrow until
the Closing Date).

 

  (f) Representations of the Partnership. Without limiting the generality of the
representations set forth in Section 6 below, the Partnership represents and
warrants to and covenants with Dealer on the date hereof and on the Closing Date
as follows:

 

  (i) The Purchased Units and the limited partner interests represented thereby
are duly authorized by the Partnership pursuant to the Partnership Agreement
and, when issued and delivered to Dealer against payment therefor in accordance
with the terms of this Agreement, will be validly issued, fully paid and
nonassessable and will be free of any and all liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement or
applicable state and federal securities laws.



--------------------------------------------------------------------------------

  (ii) There are no statutory, preemptive or other similar contractual rights to
subscribe for the Purchased Units.

 

  (iii) The issuance and sale by the Partnership of the Purchased Units, the
application of the proceeds thereof, the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated thereby
will not conflict with, result in any breach or violation of, constitute a
default under (or constitute any event that, with notice, lapse of time or both,
would result in any breach or violation of, constitute a default under) any
material indebtedness of Newmark Group, the Partnership or any of their
respective subsidiaries, or result in the creation or imposition of a lien on
any property or assets of Newmark Group, the Partnership or any of their
respective subsidiaries, except for such conflicts, breaches, violations,
defaults and liens as would not reasonably be expected to have a material
adverse effect upon the Transactions.

 

  (iv) The Partnership has all requisite power and authority to issue, sell and
deliver the Purchased Units in accordance with and upon the terms and conditions
set forth in this Agreement and the Partnership Agreement. All limited
partnership action required to be taken by the Partnership or any of its
partners or members for the authorization, issuance, sale and delivery of the
Purchased Units and the consummation of the transactions contemplated thereby
shall have been validly taken.    

 

  (v) No approval, authorization, consent, waiver, license, qualification,
written exemption from, or order of or filing with any governmental authority,
or of or with any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, The NASDAQ Stock Market),
or approval of the security holders of the Partnership, is required in
connection with the issuance and sale of the Purchased Units by the Partnership
and the consummation of the transactions contemplated hereby or thereby other
than those already received or made (or which will be received or made when
required) or the absence of which would not reasonably be expected to have a
material adverse effect upon the Transactions.

 

  (vi) The Partnership is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended (the
“40 Act”), and is not relying on the exemptions set forth in Section 3(c)(1) or
Section 3(c)(7) of the 40 Act.

 

  (vii) The Partnership has provided Dealer with true and correct copies of the
Purchase Agreement, together with all amendments thereto and all prior transfer
notices delivered thereunder with respect to earn-out rights.

 

  (g) Representations of Newmark Group. Without limiting the generality of the
representation set forth in Section 6 below, Newmark Group represents and
warrants to and covenants with Dealer on the date hereof and on the Closing Date
as follows:

 

  (i) From and including its initial public offering, Newmark Group’s forms,
registration statements, reports, schedules and statements required to be filed
by it under the Securities Act and the Exchange Act have been filed with the
Securities and Exchange Commission on a timely basis in all material respects.
At the time filed, such flings (a) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made not misleading and (b) complied as to form in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be.

 

  (ii) A number of Newmark Class A Common Stock at least equal to the number of
Exchange Shares have been reserved for issuance by all required corporate action
of Newmark Group. The Exchange Shares have been duly authorized, and when
delivered upon exchange for the Purchased Units and otherwise as contemplated by
the terms of the Partnership Agreement, the Exchange Shares so issued (x) will
be validly issued, fully-paid and non-assessable, (y) will be free of any and
all liens and restrictions on transfer, other than restrictions on transfer
under applicable state and federal securities laws, and (z) the issuance of such
Exchange Shares will not be subject to any preemptive or similar rights.



--------------------------------------------------------------------------------

  (h) Representations of Dealer. Dealer, as of the date hereof and as of the
Closing Date, is an “accredited investor” within the meaning of Rule 501 under
the Securities Act and is able to bear the risk of its investment in the
Purchased Units and the Exchange Shares, as applicable. Dealer is purchasing the
Purchased Units for its own account and not with a view to distribution in
violation of any securities laws. Dealer has been advised and understands that
(i) neither the Purchased Units nor the Exchange Shares have been registered
under the Securities Act or under the “blue sky” laws of any jurisdiction and
may be resold only if registered pursuant to the provisions of the Securities
Act (or if eligible, pursuant to the provisions of Rule 144 promulgated under
the Securities Act or pursuant to another available exemption from the
registration requirements of the Securities Act) and (ii) the Purchased Units
may only be transferred in accordance with the provisions of the Partnership
Agreement.

3. Representations and Agreements regarding the 2 Years Earn-Out Shares and the
2 Years Earn-Out Rights. Newmark Group and the Partnership represent, warrant
and agree with Dealer that:

 

  (a) In the event any 2 Years Earn-Out Shares are delivered pursuant to the
Purchase Agreement to Newmark Group or the Partnership, such persons shall
disclaim ownership of such 2 Years Earn-Out Shares and such 2 Years Earn-Out
Shares shall be segregated and held in trust and promptly delivered over to the
Forward Counterparty in the manner required under the Transfer Notice, in the
same form as received, with any necessary endorsements, and that they shall
cause their respective subsidiaries, and use commercially reasonable efforts to
cause their respective affiliates, to comply with the foregoing. Notwithstanding
anything to the contrary herein, the parties acknowledge and agree that
irreparable damage would occur in the event that the agreement in this
Section 3(a) was not performed in accordance with its specific terms or was
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this provision and to enforce specifically the performance of the
terms if this provision. It is agreed that Dealer is entitled to enforce
specifically the performance of terms and provisions of this provision in any
court referred to below, without proof of actual damages (and each party hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy), this being in addition to any other remedy to which they are
entitled at law or in equity. The parties further agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach.

 

  (b) The rights under the Purchase Agreement with respect to Earn-Out Issuances
(as defined in the Purchase Agreement) of NDAQ Shares in respect of the
Measurement Periods (as defined in the Purchase Agreement) beginning in 2019 and
2020 (the “2 Years Earn-Out Rights”) have been validly assigned to the Forward
Counterparty under the Assignment Agreement and all conditions and requirements
to the effectiveness of such assignment have been satisfied (the “2 Years
Earn-Out Assignment”). Neither Newmark Group, the Partnership, nor any of their
respective subsidiaries shall disaffirm, disclaim, repudiate or reject, in whole
or in part, or challenge the validity of, the 2 Years Earn-Out Assignment or the
2 Years Earn-Out Rights. The transactions contemplated by this Agreement, the
Assignment Agreement and the Forward Confirmation do not and will not conflict
with, result in any breach or violation of, or constitute a default under, the
Purchase Agreement, including, without limitation, Section 3.8 and Section 11.8
thereof and neither Newmark Group, the Partnership, nor any of their respective
subsidiaries shall take any action (or fail to take any action) that would cause
any such conflict, breach, violation or default under the Purchase Agreement.

 

  (c) The Forward Counterparty shall not, at any time the Forward Counterparty’s
obligations under the Forward Confirmation remain outstanding, (i) transfer,
assign, in whole or in part, any of the 2 Years Earn-Out Rights, (ii) disaffirm,
disclaim, repudiate or reject, in whole or in part, or challenge the validity
of, the 2 Years Earn-Out Assignment or the 2 Years Earn-Out Rights or
(iii) make, effect or agree to any amendment, modification, supplement or
similar change to the 2 Years Earn-Out Rights or the Transfer Notice, or
termination or suspension of the 2 Years Earn-Out Rights or the Transfer Notice,
in each case without Dealer’s prior written consent, such consent not to be
unreasonably withheld, delayed or conditioned (it being understood that it shall
not be unreasonable for such consent to be withheld with respect to any
amendments, modifications or supplements that reduce the number of NDAQ Shares
deliverable to the Forward Counterparty or delay or impair such delivery).



--------------------------------------------------------------------------------

  (d) The 2 Years Earn-Out Rights constitute legal, valid and binding
obligations of NASDAQ, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles.

 

  (e) (i) The holding period (as determined in accordance with Rule 144 under
the Securities Act) of the 2 Years Earn-Out Shares commenced no later than one
year prior to the Closing Date, (ii) there are and will be no Transfer
Restrictions (as defined in the Forward Confirmation, it being understood that
restricted stock which may, at any time of determination, be immediately sold by
the Forward Counterparty at such time pursuant to Rule 144(b)(1)(i) shall not be
deemed to be subject to a “Transfer Restriction” hereunder or thereunder) on
such 2 Years Earn-Out Shares in the hands of the Forward Counterparty upon
receipt thereof, (iii) neither Newmark Group, the Partnership nor any of their
respective subsidiaries (including the Forward Counterparty) shall take any
action that would render the Forward Counterparty unable to make the
representation in Section 9.11 of the Equity Definitions (as defined in the
Forward Confirmation) with respect to each delivery of the 2 Years Earn-Out
Shares to Dealer under the Forward Confirmation including, without limitation,
by becoming an “affiliate” of NASDAQ (as defined in Rule 144 under the
Securities Act), and (iv) they shall use commercially reasonable efforts to
ensure that all 2 Years Earn-Out Shares delivered to the Forward Counterparty
are delivered without restrictive legends and in DTC form, including, if
requested by NASDAQ or its transfer agent, by delivery of any necessary
representation letters and/or legal opinions.

4. Agreement of Newmark with respect to NASDAQ and the 2 Years Earn-Out Rights.

 

  (a) In the event that NASDAQ does not fulfill its obligations to the
Partnership pursuant to the 2 Years Earn-Out Rights and/or comply with the
delivery instructions set forth in the Transfer Notice, Newmark Group and the
Partnership shall use good faith and commercially reasonable efforts to cause it
to comply or to enforce remedies against NASDAQ or cause the Forward
Counterparty to enforce remedies against NASDAQ, and pursue other commercially
reasonable remedies that are appropriate under the circumstances in consultation
with Dealer; provided further, that Newmark Group, the Partnership and/or
Forward Counterparty agree to consult with Dealer, NASDAQ and any applicable
transfer agent to facilitate NASDAQ’s delivery of any 2 Year Earn-Out Shares
directly to the Forward Counterparty’s account held with Dealer.

 

  (b) To the extent the number of the 2 Years Earn-Out Shares issued to the
Forward Counterparty has been reduced as a result of the exercise by any Nasdaq
Indemnified Parties of their right pursuant to Section 10.5(f) of the Purchase
Agreement to set-off any indemnity claims of such Nasdaq Indemnified Parties
against the number of NDAQ Shares that would have been otherwise issued pursuant
to the related Earn-Out Issuance (as defined in the Purchase Agreement) (any
such reduction, the “Indemnity Shortfall”), the Partnership shall, upon request
of the Forward Counterparty or Dealer, deliver to the Forward Counterparty the
number of Qualifying NDAQ Shares, as defined below (or their cash equivalent),
to cover such Indemnity Shortfall as and when necessary for the Forward
Counterparty to timely comply with its obligations under the Forward
Confirmation; provided that, to the extent the Forward Counterparty subsequently
receives from NASDAQ the NDAQ Shares representing the Indemnity Shortfall or any
portion thereof (whether by virtue of resolution of the related indemnity
dispute or otherwise) (such subsequently issued shares, the “Returned Shares”),
then either the Forward Counterparty shall remit such Returned Shares to the
Partnership or, in case the Partnership has not yet delivered the NDAQ Shares
(or their cash equivalent) on the account of the Indemnity Shortfall by that
time, such Retuned Shares shall be retained by the Forward Counterparty and the
Partnership will no longer have the obligation to do so with respect to such
Returned Shares. As used herein, “Qualifying NDAQ Shares” means NDAQ Shares
subject to the same or lesser Transfer Restrictions (as defined in the Forward
Confirmation, it being understood that restricted stock which may, at any time
of determination, be immediately sold by the Forward Counterparty at such time
pursuant to Rule 144(b)(1)(i) shall not be deemed to be subject to a “Transfer
Restriction” hereunder or thereunder) as the NDAQ Shares received by the Forward
Counterparty under the 2 Years Earn-Out Rights and otherwise fungible with the
same.

5. Agreements Relating to the Forward Counterparty.

 

  (a) Newmark Group and the Partnership hereby represent and warrant and
covenant that they shall not take any action to cause Forward Counterparty (or
an affiliate of Forward Counterparty) to (i) commit fraud or misrepresentation
in connection with, or breach any covenant contained in, the Forward



--------------------------------------------------------------------------------

Confirmation or the Assignment Agreement, or (ii) (x) file any voluntary
petition for bankruptcy, reorganization or arrangement of Forward Counterparty
pursuant to federal bankruptcy law, or any similar federal or state law,
(y) collude in, otherwise cooperate with or consent to the appointment of a
receiver, liquidator or trustee of Forward Counterparty or (z) collude in,
otherwise cooperate with or consent to the adjudication of Forward Counterparty
as bankrupt or insolvent in an involuntary proceeding against Forward
Counterparty.

 

  (b) To the extent the Forward Counterparty has received the NDAQ Shares or
other property it is required to deliver under the Forward Confirmation and, for
any reason other than regulatory or legal restrictions (such as a result of the
application of bankruptcy or insolvency laws), fails to deliver such NDAQ Shares
or property when and as due under the Forward Confirmation, the Partnership
shall, upon written request of Dealer, cause the Forward Counterparty to so
deliver, or will itself deliver, such NDAQ Shares and such property.

 

  (c) The Partnership shall, and Newmark Group shall cause the Partnership to,
at all times:

 

  (i) maintain its bank accounts separate from those of Forward Counterparty;

 

  (ii) maintain its own corporate records, books, resolutions and agreements
separate from those of Forward Counterparty;

 

  (iii) not hold its assets in the name of the Forward Counterparty;

 

  (iv) (1) cause its financial statements to be prepared in a manner that
indicates the separate existence of the Partnership separate from the Forward
Counterparty, it being understood that financial consolidation for accounting
purposes is expressly permitted hereby, and (2) to the extent that the Forward
Counterparty’s financial statements are consolidated with those of any
affiliates and to the extent that such consolidated separate financials include
as assets the Contingent Earn-Out Rights or related Nasdaq Shares that belong to
the Forward Counterparty, cause such consolidated financial statements to
include notes or other disclosure that indicate the separate existence of the
Forward Counterparty from its affiliates and its ownership of such assets;

 

  (v) not pay the liabilities and expenses of the Forward Counterparty other
than as contemplated by this Agreement and the other transaction documents;

 

  (vi) allocate fairly and reasonably any overhead or administrative expenses
that are shared with or performed on behalf of Forward Counterparty;

 

  (vii) maintain an arm’s length relationship with Forward Counterparty and
enter into transactions with Forward Counterparty only in the ordinary course of
its business and on terms which are intrinsically fair, on a commercially
reasonable basis and (except for capital contributions and disbursements
permitted under Forward Counterparty’s limited liability agreement, which shall
be accurately reflected in the Forward Counterparty’s books and records and
other transactions permitted by this Agreement, the Forward Confirmation, the
Assignment Agreement and the Trilateral Netting Agreement, dated as of June 18,
2018, among Dealer, the Forward Counterparty and the Partnership) on terms no
less favorable than those of an arm’s length transaction;

 

  (viii) at all times hold itself out to the public and all other persons as a
legal entity separate from Forward Counterparty;

 

  (ix) correct any known material misunderstanding regarding its identity as
being separate from that of the Forward Counterparty, of which the officers of
the Partnership have been notified in writing;

 

  (x) maintain its assets in such a manner that it shall not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of Forward Counterparty; and



--------------------------------------------------------------------------------

  (xi) other than as set forth in this Agreement and the Forward Confirmation,
not assume or guarantee or become obligated for the debts or any obligation of
Forward Counterparty, hold out its credit or assets as being available to
satisfy the obligations of Forward Counterparty or pledge its assets to secure
the obligations of Forward Counterparty, it being understood that the
Partnership may make contributions to Forward Counterparty (which shall be
recorded on the books and records of the Partnership) for Forward Counterparty
to pay any of its federal, state and local taxes and provide finance, legal,
tax, treasury, and other administrative services to the Forward Counterparty
(subject to allocating any overhead or administrative expenses as contemplated
by the clause (vi) of this Section 5(c).

6. Representations and Warranties of the Parties. In addition to the other
representations and agreements set forth herein, each party represents and
warrants to the other, as of the date hereof, that:

 

  (a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization or incorporation;

 

  (b) it has the power to execute this Agreement and any other documentation
relating this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and has
taken all necessary action to authorize such execution, delivery and
performance;

 

  (c) such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;

 

  (d) all governmental and other consents that are required to have been
obtained by it with respect to this Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with; and

 

  (e) its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles.

7. Confidentiality. No party shall disclose the terms or conditions of the
Transactions, the giving, or absence of giving, of any notice of any settlement
or other election under the Forward Agreement, the designation of any Early
Termination Date thereunder, the cancellation or termination of the Transactions
thereunder, or any adjustment, amendment or waiver thereunder (collectively,
“Confidential Information”) for a period of the longer of (a) the maturity or,
if terminated or settled early, the date of such termination or early settlement
of such Transaction and (b) two years after the Transactions are entered into,
to a third party (other than to a “Representative”, which means, as to any
person, such person’s affiliates and its and their employees, officers,
directors, lenders, counsel, accountants, investment committee, sponsor, and
agents of the party who are under a general duty to maintain information related
to the recipient party confidential or have otherwise agreed to keep such terms
or conditions confidential) except (i) in order to comply with any applicable
law, order, regulation, or exchange rule (including, without limitation,
disclosure contained in the Form 8-K regarding entry into the Transactions);
(ii) in connection with any court, regulatory or self-regulatory request,
inquiry, proceeding or pursuant to routine supervisory oversight; (iii) to the
extent necessary for the enforcement of this Agreement, the Forward Confirmation
or the Partnership Agreement; (iv) to the extent necessary to implement the
Transactions, including without limitation, to any swap execution facilities,
clearing houses, middleware platforms and similar service providers in
connection with the execution, clearing and processing of the Transactions;
(v) to the extent such information is delivered to such third party for the sole
purpose of calculating a published index; or (vi) to the extent required by
Title VII of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules, regulations, interpretations and orders published or issued
thereunder or otherwise to comply with regulatory required trade reporting
obligations, including, without limitation, reporting of transactions and
similar information, and disclosure of trade information including the party’s
identity (by name, identifier or otherwise) to a “swap data repository” as
defined in Section 1a(48) of the U.S. Commodity Exchange Act and the rules,
regulations, interpretations and orders published or issued by the Commodity
Futures Trading Commission thereunder. Each party shall, to the extent
practicable, use reasonable efforts to prevent or limit the disclosure of the
Confidential Information (in each case, other than as permitted hereunder).
Additionally, nothing contained herein is intended to limit disclosure of
information that is in or becomes available to the public other than as a result
of an unauthorized disclosure in violation of the terms of this provision. The
parties shall be entitled to all remedies at law or in equity to enforce, or
seek relief in connection with, this confidentiality agreement except that no
party shall be liable (in



--------------------------------------------------------------------------------

contract, tort, equity or otherwise) for any special, incidental or
consequential damages of any nature howsoever arising in respect of any breach
of this confidentiality provision. Notwithstanding the above, each party (and
each employee, representative, or other agent of a party) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the Transactions and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure.

8. Tax Treatment. Each of Dealer, Newmark Group and Partnership agrees (in the
absence of a change in law, an administrative pronouncement or determination
(public or private) or a judicial ruling to the contrary) not to report or take
a position for all U.S. federal, state and local income tax purposes
inconsistent with the treatment of the Transaction, the Preferred Units and the
Tranches, as one of more separate variable pre-paid forward contracts (in which
the Forward Counterparty and its owner’s taxable gain is deferred until the
relevant Tranche of the Transaction is settled) for the delivery by Forward
Counterparty to Dealer of a variable number of Shares (subject to the Newmark
Settlement Election) on each Settlement Date. (Capitalized terms used in this
paragraph and not otherwise defined shall have the respective meanings assigned
them in the Forward Confirmation, unless the context otherwise clearly
requires.)

9. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument.

10. Governing Law.

 

  (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.

 

  (b) The parties hereto irrevocably and unconditionally submit, for themselves
and their property, to the nonexclusive jurisdiction of the Federal and state
courts located in the Borough of Manhattan, in the City of New York in any suit
or proceedings arising out of or relating to this Agreement, the transactions
contemplated hereby, or for the recognition or enforcement of any judgment. Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement shall affect
any right that a party may otherwise have to bring any action or proceeding
relating to this Agreement or its properties in the courts of any jurisdiction.

 

  (c) Each party irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in clause (b) of this
section. Each party hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of any such
suit, action or proceeding in any such court.

13. Integration; Amendments and Waivers.

 

  (a) Except as provided herein, this Agreement constitutes the complete
agreement between the parties with respect to the subject matter hereof and
thereof, supersede any previous agreement or understanding between them relating
hereto or thereto and may not be modified, altered or amended except as provided
therein.

 

  (b) No amendment or waiver of any provision of this Agreement, nor consent to
any departure by the Partnership or Newmark Group therefrom, shall in any event
be effective unless the same shall be in writing and signed by the parties.

14. Waiver of Jury Trial. The parties hereto waive all right to trial by jury in
any action or proceeding to enforce or defend any rights under this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

ROYAL BANK OF CANADA

ACTING THROUGH ITS AGENT RBC CAPITAL MARKETS, LLC

By:  

/s/ Brian Ward

  Name: Brian Ward   Title: Authorized Signatory NEWMARK PARTNERS, L.P. By:  

/s/ Michael Rispoli

  Name: Michael Rispoli   Title: Chief Financial Officer NEWMARK GROUP, INC. By:
 

/s/ Michael Rispoli

  Name: Michael Rispoli   Title: Chief Financial Officer

[Second Amended and Restated Agreement of Limited Partnership of Newmark
Partners, L.P.]



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

EXECUTION VERSION

THE PARTNERSHIP INTERESTS (INCLUDING ASSOCIATED UNITS AND CAPITAL) DESCRIBED IN
THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE OR FOREIGN JURISDICTION, AND SUCH PARTNERSHIP
INTERESTS MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED,
ENCUMBERED OR OTHERWISE DISPOSED OF, IN WHOLE OR IN PART, EXCEPT (A) EITHER
(1) WHILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND SUCH OTHER
APPLICABLE REGISTRATIONS AND QUALIFICATIONS ARE IN EFFECT OR (2) PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER
APPLICABLE LAWS AND (B) IF PERMITTED BY THIS AGREEMENT, AS IT MAY BE AMENDED
FROM TIME TO TIME.

 

 

 

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

NEWMARK PARTNERS, L.P.

dated as of June 19, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS  

Section 1.01

  Definitions      2  

Section 1.02

  Other Definitional Provisions      13  

Section 1.03

  References to Schedules      14   ARTICLE II   FORMATION, CONTINUATION AND
POWERS  

Section 2.01

  Formation      14  

Section 2.02

  Name      14  

Section 2.03

  Purpose and Scope of Activity      14  

Section 2.04

  Principal Place of Business      14  

Section 2.05

  Registered Agent and Office      14  

Section 2.06

  Authorized Persons      14  

Section 2.07

  Term      15  

Section 2.08

  Treatment as Partnership      15  

Section 2.09

  Compliance with Law      15   ARTICLE III   MANAGEMENT  

Section 3.01

  Management by the General Partner      15  

Section 3.02

  Role and Voting Rights of Limited Partners; Authority of Partners      16  
ARTICLE IV   PARTNERS; CLASSES OF PARTNERSHIP INTERESTS  

Section 4.01

  Partners      17  

Section 4.02

  Interests      17  

Section 4.03

  Admission and Withdrawal of Partners      19  

Section 4.04

  Liability to Third Parties; Capital Account Deficits      19  

Section 4.05

  Classes      20  

Section 4.06

  Certificates      20  

Section 4.07

  Uniform Commercial Code Treatment of Units      20  

Section 4.08

  Priority Among Partners      20  

Section 4.09

  Establishment of Exchangeable Preferred Units      21   ARTICLE V   CAPITAL
AND ACCOUNTING MATTERS  

Section 5.01

  Capital      22  

Section 5.02

  Withdrawals; Return on Capital      23  

Section 5.03

  Maintenance of Capital Accounts      23  

Section 5.04

  Allocations and Tax Matters      23  

Section 5.05

  General Partner Determinations      24  

Section 5.06

  Books and Accounts      25  

Section 5.07

  Tax Matters Partner      25  

Section 5.08

  Tax Information      25  

Section 5.09

  Withholding      26  

Section 5.10

  Tax Treatment      26  

 

i



--------------------------------------------------------------------------------

  ARTICLE VI      DISTRIBUTIONS   

Section 6.01

  Distributions in Respect of Partnership Interests      26  

Section 6.02

  Limitation on Distributions      27   ARTICLE VII   TRANSFERS OF INTERESTS  

Section 7.01

  Transfers Generally Prohibited      27  

Section 7.02

  Permitted Transfers      27  

Section 7.03

  Admission as a Partner upon Transfer      28  

Section 7.04

  Transfer of Units, Non-Participating Units and Capital with the Transfer of an
Interest      28  

Section 7.05

  Encumbrances      28  

Section 7.06

  Legend      29  

Section 7.07

  Effect of Transfer Not in Compliance with this Article      29   ARTICLE VIII
  REDEMPTION  

Section 8.01

  Redemption of Units Following a Redemption of Founding/Working Partner
Interests or REU Interest      29  

Section 8.02

  Optional Redemption of Units in Connection with a Repurchase of Newmark Common
Stock      30   ARTICLE IX   EXCHANGE RIGHTS  

Section 9.01

  Exchange Rights of Exchangeable Preferred Units      30  

Section 9.02

  No Fractional Shares of Newmark Class A Common Stock      32  

Section 9.03

  Taxes in Respect of a Exchangeable Preferred Newmark Exchange      32  

Section 9.04

  Reservation of Newmark Common Stock      32  

Section 9.05

  Compliance with Applicable Laws in the Exchange      33  

Section 9.06

  Adjustments      33  

Section 9.07

  Beneficial Ownership      33   ARTICLE X   DISSOLUTION  

Section 10.01

  Dissolution      34  

Section 10.02

  Liquidation      34  

Section 10.03

  Distributions      34  

Section 10.04

  Reconstitution      35  

Section 10.05

  Deficit Restoration      35   ARTICLE XI   INDEMNIFICATION AND EXCULPATION  

Section 11.01

  Exculpation      35  

Section 11.02

  Indemnification      35  

Section 11.03

  Insurance      38  

Section 11.04

  Subrogation      38  

Section 11.05

  No Duplication of Payments      38  

Section 11.06

  Survival      38  

 

ii



--------------------------------------------------------------------------------

ARTICLE XII   MISCELLANEOUS  

Section 12.01

  Amendments      38  

Section 12.02

  Benefits of Agreement      39  

Section 12.03

  Waiver of Notice      39  

Section 12.04

  Jurisdiction and Forum; Waiver of Jury Trial      39  

Section 12.05

  Successors and Assigns      40  

Section 12.06

  Confidentiality      40  

Section 12.07

  Notices      41  

Section 12.08

  No Waiver of Rights      41  

Section 12.09

  Power of Attorney      41  

Section 12.10

  Severability      41  

Section 12.11

  Headings      42  

Section 12.12

  Entire Agreement      42  

Section 12.13

  Governing Law      42  

Section 12.14

  Counterparts      42  

Section 12.15

  Opportunity; Fiduciary Duty      42  

Section 12.16

  Reimbursement of Expenses      45  

Section 12.17

  Obligations with Respect to Newmark Holdings Non-Participating Units      45  

Section 12.18

  Effectiveness      45  

Exhibits:

 

Exhibit A   

Certain Tax Related Matters

 

iii



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (together with
all exhibits, annexes and schedules hereto, this “Agreement”) of Newmark
Partners, L.P., a Delaware limited partnership (the “Partnership”), dated as of
June 19, 2018, is by and among Newmark Holdings, LLC, a Delaware limited
liability company (“Newmark Holdings, LLC”), as the general partner; Newmark
Holdings, L.P., a Delaware limited partnership (“Newmark Holdings”), as a
limited partner; Newmark Group, Inc., a Delaware corporation (“Newmark”), for
purposes of Article IX and as a limited partner; Royal Bank of Canada (the
“Preferred Unitholder”), as a limited partner; and the Persons to be admitted as
Partners (as defined below) or otherwise parties hereto as set forth herein.

RECITALS

WHEREAS, the Partnership was formed as a limited partnership under the Delaware
Revised Uniform Limited Partnership Act, Del. Code Ann. tit. 6, § 17-101, et.
seq., as amended from time to time (the “Act”), pursuant to an Agreement of
Limited Partnership, dated as of September 27, 2017, by and among Newmark
Holdings, LLC, as the general partner, and BGC Partners, L.P., a Delaware
limited partnership (“BGC U.S. Opco”), as the sole limited partner (the
“Original Limited Partnership Agreement”);

WHEREAS, BGC Partners, Inc., a Delaware corporation (“BGC Partners”), BGC
Holdings, L.P., a Delaware limited partnership (“BGC Holdings”), BGC U.S. Opco
(together with BGC Partners and BGC Holdings, the “BGC Entities”), Newmark,
Newmark Holdings, the Partnership and, solely for the limited purposes set forth
therein, Cantor Fitzgerald, L.P., a Delaware limited partnership (“Cantor”), and
BGC Global Holdings, L.P. a Cayman Island limited partnership (“BGC Global
Opco”), entered into that certain Separation Agreement, dated as of December 13,
2017 (as it may be amended from time to time, the “Separation Agreement”),
pursuant to which, among other things, the BGC Entities agreed to separate the
Transferred Business from the Retained Business (as defined in the Separation
Agreement) so that, as of the Closing Date (as defined in the Separation
Agreement), the Transferred Business is held by members of the Newmark Group and
the Retained Business is held by members of the BGC Partners Group (the
“Separation”);

WHEREAS, to effect the Separation, pursuant to the terms of the Separation
Agreement and in furtherance of the Separation, BGC U.S. Opco distributed
certain Transferred Assets (or interests therein) to its partners, and its
partners assumed certain Transferred Liabilities (or obligations in respect
thereof), and, thereafter, such partners of BGC U.S. Opco transferred such
assets and such liabilities to the Partnership (together, the “Opco Partnership
Division”);

WHEREAS, immediately following the Opco Partnership Division, (a) BGC Holdings
held all of the outstanding equity interests in the General Partner (which held
the Special Voting Limited Partnership Interest), and (b) members of the BGC
Partners Inc. Group, taken as a whole, and members of the BGC Holdings Group,
taken as a whole, held all of the outstanding Limited Partnership Interests in
the same aggregate proportions that such members of the BGC Partners Inc. Group,
taken as a whole, on the one hand, and such members of the BGC Holdings Group,
taken as a whole, on the other hand, held the outstanding BGC U.S. Opco Limited
Partnership Interests, with the total number of Units equal to the total number
of BGC U.S. Opco Units multiplied by the Contribution Ratio;

WHEREAS, following the Opco Partnership Division, pursuant to the terms of the
Separation Agreement and in furtherance of the Separation, BGC Holdings
transferred to Newmark Holdings (a) all of the equity interests in the General
Partner (which held the Special Voting Limited Partnership Interest), (b) the
Limited Partnership Interest that BGC Holdings held following the Opco
Partnership Division and (c) any other Transferred Assets or Transferred
Liabilities held by it (together, the “Holdings Partnership Contribution”);



--------------------------------------------------------------------------------

WHEREAS, the Original Limited Partnership Agreement was amended and restated as
of December 13, 2017 (as so amended and restated, the “2017 Amended and Restated
Partnership Agreement”) in order to, among other things, provide for or attest
to the foregoing transactions contemplated by the Separation Agreement and set
forth other agreements with respect to the Partnership as of immediately
following the Separation;

WHEREAS, the 2017 Amended and Restated Partnership Agreement was amended as of
March 14, 2018 (such amendment, “Amendment No. 1”); and

WHEREAS, the Partners desire to amend and restate the 2017 Amended and Restated
Partnership Agreement, as amended by Amendment No. 1, in its entirety to provide
for a new class of exchangeable preferred securities, to admit the Preferred
Unitholder as a Limited Partner, and to provide for such other changes as the
Partners have determined are necessary and appropriate in connection with the
issuance of such securities.

NOW, THEREFORE, the parties hereto hereby adopt the following as the second
amended and restated “partnership agreement” of the Partnership within the
meaning of the Act:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings set forth below:

“2017 Amended and Restated Partnership Agreement” has the meaning set forth in
the recitals to this Agreement.

“Accounting Period” means (a) in the case of the first Accounting Period, the
period commencing on the date of this Agreement and ending at the next Closing
of the Books Event, and (b) in the case of each subsequent Accounting Period,
the period commencing immediately after a Closing of the Books Event and ending
at the next Closing of the Books Event.

“Act” has the meaning set forth in the recitals to this Agreement.

“Action” means any action, claim, suit, litigation, proceeding (including
arbitral) or investigation.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Amendment No. 1” has the meaning set forth in the recitals to this Agreement.

“Ancillary Agreements” means “Ancillary Agreements” as defined in the Separation
Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Accretion Rate” means the following daily rates at which the then
applicable Series A Exchangeable Preferred Preference and Series B Exchangeable
Preferred Preference will increase:

 

Series A Exchangeable Preferred Preference

     0.00916473 % 

Series B Exchangeable Preferred Preference

     0.00968990 % 

“Applicable Tax Rate” means the estimated highest aggregate marginal statutory
U.S. federal, state and local income, franchise and branch profits tax rates
(determined taking into account the deductibility of state and local income
taxes for federal income tax purposes and the creditability or deductibility of
foreign income taxes for federal income tax purposes) (“Tax Rate”) applicable to
any Partner on income of the same character and source as the income allocated
to such Partner pursuant to Section 5.04(a) and (b) for such fiscal year, fiscal
quarter or other period, as determined by the Tax Matters Partner in its
discretion; provided that, in the case of a Partner that is a partnership,
grantor trust or other pass-through entity under U.S. federal income tax law,
the Tax Rate applicable to such Partner for purposes of determining the
Applicable Tax Rate shall be the weighted average of the Tax Rates of such
Partner’s members, grantor-owners or other beneficial owners (weighted in
proportion to their relative economic interests in such Partner), as determined
by the Tax Matters Partner in its discretion; provided, further, that if any
such member, grantor-owner or other beneficial owner of such Partner is itself a
partnership, grantor trust or other pass-through entity, similar principles
shall be applied by the Tax Matters Partner in its discretion to determine the
Tax Rate of such member, grantor-owner or other beneficial owner.

“Available Cash” for any Accounting Period means all cash or other current funds
of the Partnership available for distribution, as determined by the General
Partner in its sole and absolute discretion, reduced by any amounts that the
Partnership is prohibited from distributing to the Partners pursuant to
applicable law.

“BGC Entities” has the meaning set forth in the recitals to this Agreement.

“BGC Global Opco” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Global Holdings, L.P., whether by merger,
consolidation, sale of all or substantially all of its assets or otherwise.

“BGC Global Opco Group” means BGC Global Opco and its Subsidiaries (other than
any member of the Newmark Group).

“BGC Holdings” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Holdings, L.P., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“BGC Holdings Group” means BGC Holdings and its Subsidiaries (other than any
member of the BGC U.S. Opco Group, BGC Global Opco Group or Newmark Group).

“BGC Holdings Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of BGC Holdings, L.P., as amended from time to
time.

“BGC Partners” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Partners, Inc., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

 

3



--------------------------------------------------------------------------------

“BGC Partners-BGC U.S. Opco Other Debt Notes” means “BGC Partners-BGC U.S. Opco
Other Debt Notes” as defined in the Separation Agreement.

“BGC Partners Company” means any member of the BGC Partners Group.

“BGC Partners Group” means BGC Partners, BGC Holdings, BGC U.S. Opco and BGC
Global Opco and each of their respective Subsidiaries (other than any member of
the Newmark Group).

“BGC Partners Inc. Group” means BGC Partners and its Subsidiaries (other than
any member of the BGC Holdings Group, BGC U.S. Opco Group, BGC Global Opco Group
or Newmark Group).

“BGC U.S. Opco” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Partners, L.P., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“BGC U.S. Opco Group” means BGC U.S. Opco and its Subsidiaries (other than any
member of the Newmark Group).

“BGC U.S. Opco Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of BGC U.S. Opco, as it may be amended from
time to time.

“BGC U.S. Opco Limited Partnership Interests” means “Limited Partnership
Interests” as defined in the BGC U.S. Opco Limited Partnership Agreement.

“BGC U.S. Opco Units” means “Units” as defined in the BGC U.S. Opco Limited
Partnership Agreement.

“Business Day” means any day excluding Saturday, Sunday and any day on which
banking institutions located in New York, New York are authorized or required by
applicable law or other governmental action to be closed.

“Business Revenue” means (a) in the case of the Series A Exchangeable Preferred
Limited Partnership Interest, the consolidated revenue of Newmark and its
Subsidiaries for the three-month period ended September 30, 2019, as disclosed
on Newmark’s quarterly report on Form 10-Q for the quarterly period ended
September 30, 2019 and (b) in the case of the Series B Exchangeable Preferred
Limited Partnership Interest, the consolidated revenue of Newmark and its
Subsidiaries for the three-month period ended September 30, 2020, as disclosed
on Newmark’s quarterly report on Form 10-Q for the quarterly period ended
September 30, 2020.

“Cantor” has the meaning set forth in the recitals to this Agreement, including
any successor to Cantor Fitzgerald, L.P., whether by merger, consolidation, sale
of all or substantially all of its assets or otherwise.

“Cantor Company” means any member of the Cantor Group.

“Cantor Group” means Cantor and its Subsidiaries (other than any member of the
BGC Partners Group or Newmark Group), Howard W. Lutnick and/or any of his
immediate family members as so designated by Howard W. Lutnick and any trusts or
other entities controlled by Howard W. Lutnick.

“Capital” means, with respect to any Partner, such Partner’s capital in the
Partnership as reflected in such Partner’s Capital Account.

 

4



--------------------------------------------------------------------------------

“Capital Account” means, with respect to any Partner, such Partner’s capital
account established on the books and records of the Partnership.

“Certificate of Limited Partnership” means the certificate of limited
partnership of the Partnership filed with the office of the Secretary of State
of the State of Delaware on September 27, 2017.

“Closing of the Books Event” means any of (a) the close of the last day of each
calendar year and each calendar quarter, (b) the dissolution of the Partnership,
(c) the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis amount of property,
(d) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership, or (e) any other time that the General Partner determines to be
appropriate for an interim closing of the Partnership’s books.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

“Communication” has the meaning set forth in Section 12.06(b).

“Contribution Ratio” means a fraction equal to one divided by 2.20.

“Corporate Opportunity” means any business opportunity that the Partnership is
financially able to undertake, that is, from its nature, in the Partnership’s
lines of business, of practical advantage to the Partnership and one in which
the Partnership has an interest or a reasonable expectancy, and in which, by
embracing the opportunities, the self-interest of a Newmark Company, a BGC
Partners Company, a Cantor Company or a Newmark Holdings Company, the Preferred
Unitholder, or any Preferred Unitholder Permitted Transferee or any of their
respective Representatives, as the case may be, will be brought into conflict
with the Partnership’s self-interest.

“Current Market Price” means, as of any date: (a) if shares of Newmark Class A
Common Stock are listed on an internationally recognized stock exchange, the
average of the closing price per share of Newmark Class A Common Stock on each
of the 10 consecutive trading days ending on such date (it being understood that
such price shall be appropriately adjusted in the event that there is a stock
dividend or stock split during such 10-consecutive-trading-day period), or
(b) if shares of Newmark Class A Common Stock are not listed on an
internationally recognized stock exchange, the fair value of a share of Newmark
Class A Common Stock as agreed in good faith by Cantor and the Audit Committee
of Newmark.

“DGCL” has the meaning set forth in Section 11.02(a).

“Disinterested Director” has the meaning set forth in Section 11.02(i)(i).

“Encumbrance” has the meaning set forth in Section 7.05.

“Electing Partners” has the meaning set forth in Section 9.01(e).

“Estimated Proportionate Quarterly Tax Distribution” means the Proportionate
Quarterly Tax Distribution calculated using the Tax Matters Partner’s estimate
of the aggregate amount of taxable income or gain to be allocated to the
Partners pursuant to Section 5.04(a) for the applicable period.

“Estimated Tax Due Date” means (a) in the case of a Partner that is not an
individual, the 15th day of each April, June, September and December or (b) in
the case of a Partner that is an individual, the 15th day of each April, June,
September and January or, in each of cases (a) and (b), if earlier with respect
to any quarter, the date on which Newmark is required to make an estimated tax
payment.

 

5



--------------------------------------------------------------------------------

“Excess Ownership Position” has the meaning set forth in Section 9.07.

“Exchange Ratio” has the meaning set forth in the Newmark Holdings Limited
Partnership Agreement.

“Exchangeable Preferred Exchange Right” means, with respect to a series of
Exchangeable Preferred Limited Partnership Interest, the right of the
Partnership or of the holders of the Exchangeable Preferred Required Voting
Percentage with respect to such series to exchange, in whole but not in part,
such series of Exchangeable Preferred Limited Partnership Interest in an
Exchangeable Preferred Newmark Exchange, on the terms and subject to the
conditions set forth in this Agreement.

“Exchangeable Preferred Limited Partner” means the Series A Exchangeable
Preferred Limited Partner and Series B Exchangeable Preferred Limited Partner,
as applicable.

“Exchangeable Preferred Limited Partnership Interest” means the Series A
Exchangeable Preferred Limited Partnership Interest and Series B Exchangeable
Preferred Limited Partnership Interest, as applicable.

“Exchangeable Preferred Newmark Exchange” has the meaning set forth in
Section 9.01(a).

“Exchangeable Preferred Period” means: (a) in the case of the Series A
Exchangeable Preferred Limited Partnership Interest, the three-month period
commencing on January 1, 2020 and ending on March 31, 2020, (b) in the case of
the Series B Exchangeable Preferred Limited Partnership Interest, the
three-month period commencing on January 1, 2021 and ending on March 31, 2021;
provided, however, that the foregoing clauses (a) and (b) shall not apply to,
and no Exchangeable Preferred Period shall be in effect with respect to, any
Exchangeable Preferred Limited Partnership Interest that is the subject of an
election for “Physical Settlement” or subject to a “Newmark Settlement Election”
(as such terms are defined in the Variable Forward Transaction Confirmation) in
connection with settlement of the Variable Forward Transaction Confirmation.

“Exchangeable Preferred Preference” means, the Series A Exchangeable Preferred
Preference or the Series B Exchangeable Preferred Preference, as applicable.

“Exchangeable Preferred Required Voting Percentage” means: (a) in the case of
the Series A Exchangeable Preferred Units, at least a majority of the
outstanding Series A Exchangeable Preferred Units, voting separately as a class
and (b) in the case of the Series B Exchangeable Preferred Units, at least a
majority of the outstanding Series B Exchangeable Preferred Units, voting
separately as a class.

“Exchangeable Preferred Unit” means any Unit designated as a Series A
Exchangeable Preferred Unit or Series B Exchangeable Preferred Unit.

“Founding Partner Interest” or “Working Partner Interest” means a Founding
Partner Interest or a Working Partner Interest as defined in the Newmark
Holdings Limited Partnership Agreement.

“General Partner” means Newmark Holdings, LLC or any Person who has been
admitted, as herein provided, as an additional or substitute general partner,
and who has not ceased to be a general partner, each in its capacity as a
general partner of the Partnership.

 

6



--------------------------------------------------------------------------------

“General Partnership Interest” means, with respect to the General Partner, such
Partner’s Non-Participating Unit and Capital designated as the “General
Partnership Interest” on Schedule 4.02 and Schedule 5.01 in accordance with this
Agreement and rights and obligations with respect to the Partnership pursuant to
this Agreement and applicable law by virtue of such Partner being a General
Partner and having such Non-Participating Unit and Capital.

“Group” means the Cantor Group, the BGC Partners Group, the BGC Partners Inc.
Group, the BGC Holdings Group, the BGC Global Opco Group, the BGC U.S. Opco
Group, the Newmark Group, the Newmark Inc. Group, the Newmark Holdings Group or
the Partnership Group, as applicable.

“Group Transferee” has the meaning set forth in Section 7.02(a)(ii).

“Group Transferor” has the meaning set forth in Section 7.02(a)(ii).

“Holdings Partnership Contribution” has the meaning set forth in the recitals to
this Agreement.

“Holdings Exchangeable Limited Partnership Interest” means “Exchangeable Limited
Partnership Interests” as defined in the Newmark Holdings Limited Partnership
Agreement.

“Independent Counsel” has the meaning set forth in Section 11.02(i)(ii).

“Interest” means the General Partnership Interest and any Limited Partnership
Interest (including, for the avoidance of doubt, the Exchangeable Preferred
Limited Partnership Interest and the Special Voting Limited Partnership
Interest).

“IPO” has the meaning set forth in the Separation Agreement.

“IPO Pricing” means the determination of the price at which each share of
Newmark Class A Common Stock is offered to the public pursuant to the IPO.

“Limited Partner” means, subject to Section 5.10, any Person who has acquired a
Limited Partnership Interest pursuant to and in compliance with this Agreement
and who shall have been admitted to the Partnership as a Limited Partner in
accordance with this Agreement and shall not have ceased to be a Limited Partner
under the terms of this Agreement, each in its capacity as a limited partner of
the Partnership.

“Limited Partner Optional Preferred Exchange” has the meaning set forth in
Section 9.01(a).

“Limited Partner Preferred Exchange Request” has the meaning set forth in
Section 9.01(e)(i).

“Limited Partnership Interest” means, with respect to any Limited Partner, such
Partner’s Units and Capital designated as a “Limited Partnership Interest”
(including, for the avoidance of doubt, designation as an “Exchangeable
Preferred Limited Partnership Interest” and as a “Special Voting Limited
Partnership Interest”) on Schedule 4.02 and Schedule 5.01 in accordance with
this Agreement and rights and obligations with respect to the Partnership
pursuant to this Agreement and applicable law by virtue of such Partner holding
such Units and having such Capital.

“Majority in Interest” means Limited Partner(s) (other than Exchangeable
Preferred Limited Partner(s)) holding a majority of the Units (other than
Exchangeable Preferred Units) underlying the Limited Partnership Interests
outstanding as of the applicable record date; provided, however, that, so long
as members of the Cantor Group shall hold a majority of the Holdings
Exchangeable Limited Partnership Interests of Newmark Holdings, then any action
or approval by a “Majority in Interest” for purposes of this Agreement shall
also require the consent of Cantor.

 

7



--------------------------------------------------------------------------------

“Newmark” has the meaning set forth in the preamble to this Agreement, including
any successor to Newmark Group, Inc., whether by merger, consolidation, sale of
all or substantially all of its assets or otherwise.

“Newmark Class A Common Stock” means the Class A common stock, par value $0.01
per share, of Newmark (it being understood that if the Newmark Class A Common
Stock, as a class, shall be reclassified, exchanged or converted into another
security (including as a result of a merger, consolidation or otherwise) or the
right to receive such security, each reference to Newmark Class A Common Stock
in this Agreement shall refer to such other security into which the Newmark
Class A Common Stock was reclassified, exchanged or converted).

“Newmark Class B Common Stock” means the Class B common stock, par value $0.01
per share, of Newmark (it being understood that if the Newmark Class B Common
Stock, as a class, shall be reclassified, exchanged or converted into another
security (including as a result of a merger, consolidation or otherwise) or the
right to receive such security, each reference to Newmark Class B Common Stock
in this Agreement shall refer to such other security into which the Newmark
Class B Common Stock was reclassified, exchanged or converted).

“Newmark Common Stock” means the Newmark Class A Common Stock or the Newmark
Class B Common Stock, as applicable.

“Newmark Common Stock Amount” means: (a) in the case of the entire Series A
Exchangeable Preferred Limited Partnership Interest, zero (0) shares of Newmark
Class A Common Stock and (b) in the case of the entire Series B Exchangeable
Preferred Limited Partnership Interest, zero (0) shares of Newmark Class A
Common Stock.

“Newmark Company” means any member of the Newmark Inc. Group.

“Newmark Group” means Newmark, Newmark Holdings, the Partnership and each of
their respective Subsidiaries.

“Newmark Holdings” has the meaning set forth in the preamble to this Agreement,
including any successor to Newmark Holdings, L.P., whether by merger,
consolidation, sale of all or substantially all of its assets or otherwise.

“Newmark Holdings Company” means any member of the Newmark Holdings Group.

“Newmark Holdings Group” means Newmark Holdings and its Subsidiaries (other than
any member of the Partnership Group).

“Newmark Holdings Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of Newmark Holdings, L.P., as amended from time
to time.

“Newmark Holdings Non-Participating Units” has the meaning ascribed to
“Non-Participating Units” in the Newmark Holdings Limited Partnership Agreement.

 

8



--------------------------------------------------------------------------------

“Newmark Holdings Ratio” means, as of any time, the number equal to (a) the
aggregate number of Units held by the Newmark Holdings Group as of such time
divided by (b) the aggregate number of Newmark Holdings Units issued and
outstanding as of such time.

“Newmark Holdings Units” means “Units” as defined in the Newmark Holdings
Limited Partnership Agreement.

“Newmark Holdings, LLC” has the meaning set forth in the preamble to this
Agreement, including any successor to Newmark Holdings, LLC, whether by merger,
consolidation, sale of all or substantially all of its assets or otherwise.

“Newmark Inc. Group” means Newmark Group, Inc. and its Subsidiaries (other than
any member of the Newmark Holdings Group or Partnership Group).

“Newmark Opco Debt Repayment” means the amount paid by the Partnership in
satisfaction of the obligations of the Partnership under the BGC Partners-BGC
U.S. Opco Other Debt Notes.

“Newmark Ratio” means, as of any time, the number equal to (a) the aggregate
number of Units held by the Newmark Inc. Group as of such time divided by
(b) the aggregate number of shares of Newmark Common Stock issued and
outstanding as of such time.

“Newmark SAE Agreement” means the Omnibus Side Agreement, dated as of
December 13, 2017, by and among Newmark, Newmark Holdings, Newmark Opco, the SAE
Subsidiaries, and certain other parties thereto.

“Non-Participating Unit” means the Unit held by the Special Voting Limited
Partner in respect of the Special Voting Limited Partnership Interest and the
Unit held by the General Partner in respect of the General Partnership Interest,
none of which shall entitle its holder to a share in the Partnership’s profits,
losses and operating distributions except as otherwise expressly set forth in
this Agreement.

“Opco Partnership Contribution” means “Opco Partnership Contribution” as defined
in the Separation Agreement.

“Opco Partnership Distribution” means “Opco Partnership Distribution” as defined
in the Separation Agreement.

“Opco Partnership Division” has the meaning set forth in the recitals to this
Agreement.

“Original Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement.

“Parent Agreement” means that certain Parent Agreement, dated as of the date
hereof, by and among the Preferred Unitholder, the Partnership and Newmark.

“Partners” means the Limited Partners (including, for the avoidance of doubt,
the Exchangeable Preferred Limited Partners and the Special Voting Limited
Partner) and the General Partner, and “Partner” means any of the foregoing.

“Partnership” has the meaning set forth in the preamble to this Agreement,
including any successor to Newmark Partners, L.P., whether by merger,
consolidation, sale of all or substantially all of its assets or otherwise.

 

9



--------------------------------------------------------------------------------

“Partnership Optional Preferred Exchange” has the meaning set forth in
Section 9.01(a).

“Partnership-Owned SAE” means any SAE Subsidiary that is a Limited Partner for
purposes of Article V where any stock of such SAE Subsidiary is owned by the
Partnership.

“Partnership Preferred Exchange Request” has the meaning set forth in
Section 9.01(e)(ii).

“Partnership Group” means the Partnership and its Subsidiaries.

“Percentage Interest” means, as of the applicable calculation time, with respect
to a Partner (other than an Exchangeable Preferred Limited Partner), the ratio,
expressed as a percentage, of the number of Units (other than Exchangeable
Preferred Units) held by such Partner over the number of Units (other than
Exchangeable Preferred Units) held by all Partners.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental entity or other entity of any kind, and
shall include any successor (by merger, consolidation, sale of all or
substantially all of its assets or otherwise) of such entity.

“Preferred Exchange Effective Date” has the meaning set forth in
Section 9.01(e)(iii).

“Preferred Exchange Effective Time” has the meaning set forth in
Section 9.01(f).

“Preferred Exchange Request” has the meaning set forth in Section 9.01(e)(ii).

“Preferred Unitholder” has the meaning set forth in the preamble to this
Agreement.

“Preferred Unitholder Permitted Transferee” has the meaning set forth in
Section 4.09(iv).

“proceeding” has the meaning set forth in Section 11.02(a).

“Proportionate Quarterly Tax Distribution” means, for each Partner for each
fiscal quarter or other applicable period, such Partner’s Proportionate Tax
Share for such fiscal quarter or other applicable period.

“Proportionate Tax Share” means, with respect to a Partner, the product of
(a) the Tax Distribution for the fiscal year, fiscal quarter or other period, as
applicable, and (b) the Percentage Interest of such Partner for such fiscal
year, fiscal quarter or other period. In the event that the Percentage Interest
of a Partner changes during any fiscal year, fiscal quarter or other period, the
Proportionate Tax Share of such Partner and the other Partners, as the case may
be, for such fiscal year, fiscal quarter or other period shall be appropriately
adjusted to take into account the Partners’ varying interests.

“Publicly Traded Shares” means shares of Newmark Common Stock, if listed on any
national securities exchange or included for quotation in any quotation system
in the United States (even if such shares are restricted securities under the
Securities Act), and any shares of capital stock of any other entity, if such
shares are of a class that is listed on any national securities exchange or
included for quotation in any quotation system in the United States (even if
such shares are restricted securities under the Securities Act).

 

10



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, the Affiliates, directors,
managers, officers, employees, general partners, agents, accountants, managing
members, employees, counsel and other advisors and representatives of such
Person.

“Requested Preferred Exchange Effective Date” means the earliest Business Day
during the Exchangeable Preferred Period on which the Electing Partners or the
Partnership, as applicable, desire to have an Exchangeable Preferred Newmark
Exchange consummated in accordance with Article IX; provided that the
“Registration Conditions” specified in the Variable Forward Transaction
Confirmation shall be satisfied as of such date, and the Partnership may
postpone the Requested Preferred Exchange Effective Date to the extent the
Registration Conditions Satisfaction Date (as defined in the Variable Forward
Transaction Confirmation) is delayed as contemplated under “Settlement Method
Election” in the Variable Forward Transaction Confirmation; provided further
that, without limiting the generality of the immediately preceding proviso, in
the case of a Limited Partner Preferred Exchange Request, the Partnership may at
its option postpone the Requested Preferred Exchange Effective Date for a period
of up to 60 days following receipt of such Limited Partner Preferred Exchange
Request.

“REU Interest” means an “REU Interest” as defined in the Newmark Holdings
Limited Partnership Agreement.

“SAE Items” has the meaning set forth in Section 5.04(d).

“SAE Subsidiaries” means the entities set forth on Schedule I.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

“Separation Steps Plan” means “Separation Steps Plan” as defined in the
Separation Agreement.

“Series A Exchangeable Preferred Limited Partner” means any Limited Partner
holding Series A Exchangeable Limited Partnership Interest pursuant to and in
compliance with this Agreement and who shall not have ceased to hold such Series
A Exchangeable Preferred Limited Partnership Interest.

“Series A Exchangeable Preferred Limited Partnership Interest” means, with
respect to any Series A Exchangeable Preferred Limited Partner, such Partner’s
Series A Exchangeable Preferred Units designated as a “Series A Exchangeable
Limited Partnership Interest” on Schedule 4.02 and Schedule 5.01 in accordance
with this Agreement and rights and obligations with respect to the Partnership
pursuant to this Agreement and applicable law by virtue of such Partner holding
such Series A Exchangeable Preferred Units.

“Series A Exchangeable Preferred Preference” means, with respect to the entire
Series A Exchangeable Preferred Limited Partnership Interest, initially
$89,064,031.97; provided, that the Series A Exchangeable Preferred Preference
shall be increased daily (which increase shall occur daily from June 19, 2018
until the Series A Exchangeable Preferred Preference equals the Ultimate
Liquidation Preference applicable to the Series A Exchangeable Preferred Limited
Partnership Interest) at a rate equal to the Applicable Accretion Rate.

“Series A Exchangeable Preferred Unit” means any Unit designated as a Series A
Exchangeable Preferred Limited Partnership Interest and issued pursuant to
Section 4.09.

 

11



--------------------------------------------------------------------------------

“Series B Exchangeable Preferred Limited Partner” means any Limited Partner
holding Series B Exchangeable Limited Partnership Interest pursuant to and in
compliance with this Agreement and who shall not have ceased to hold such Series
B Exchangeable Preferred Limited Partnership Interest.

“Series B Exchangeable Preferred Limited Partnership Interest” means, with
respect to any Series B Exchangeable Preferred Limited Partner, such Partner’s
Series B Exchangeable Preferred Units designated as a “Series B Exchangeable
Limited Partnership Interest” on Schedule 4.02 and Schedule 5.01 in accordance
with this Agreement and rights and obligations with respect to the Partnership
pursuant to this Agreement and applicable law by virtue of such Partner holding
such Series B Exchangeable Preferred Units.

“Series B Exchangeable Preferred Preference” means, with respect to the entire
Series B Exchangeable Preferred Limited Partnership Interest, initially
$85,714,557.33; provided, that the Series B Exchangeable Preferred Preference
shall be increased daily (which increase shall occur daily from June 19, 2018
until the Series B Exchangeable Preferred Preference equals the Ultimate
Liquidation Preference applicable to the Series B Exchangeable Preferred Limited
Partnership Interest) at a rate equal to the Applicable Accretion Rate.

“Series B Exchangeable Preferred Unit” means any Unit designated as a Series B
Exchangeable Preferred Limited Partnership Interest and issued pursuant to
Section 4.09.

“Special Voting Limited Partner” means the Limited Partner holding the Special
Voting Limited Partnership Interest pursuant to and in compliance with this
Agreement and who shall have been admitted to the Partnership as a Limited
Partner designated as the Special Voting Limited Partner in accordance with this
Agreement and shall not have ceased to be a Limited Partner designated as the
Special Voting Limited Partner under the terms of this Agreement.

“Special Voting Limited Partnership Interest” means, with respect to the Special
Voting Limited Partner, such Partner’s Non-Participating Unit and Capital
designated as the “Special Voting Limited Partnership Interest” on Schedule 4.02
and Schedule 5.01 in accordance with this Agreement and rights and obligations
with respect to the Partnership pursuant to this Agreement and applicable law by
virtue of such Partner holding such Non-Participating Unit and having such
Capital.

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

“Target Revenue” means $475 million; provided that, in the event that, after
June 19, 2018, any member of the Newmark Group shall invest in or acquire the
business of any Person (other than any member of the Newmark Group), including,
without limitation, by merger, consolidation, business combination, share
exchange or other similar transaction, then the Target Revenue shall be
increased by an amount equal to the aggregate consolidated revenue of such
Person and its Subsidiaries for the most recent three-month complete fiscal
period ending prior to the date of such investment or acquisition (it being
understood that such adjustment shall be also made for any subsequent
investments or acquisitions by members of the Newmark Group, including, without
limitation, by merger, consolidation, business combination, share exchange or
other similar transaction).

“Tax Distribution” means, for any fiscal quarter or fiscal year or other period
of the Partnership during the term of the Partnership, the product of (a) the
aggregate amount of taxable income or gain allocated to the Partners pursuant to
Section 5.04(a) for such period and (b) the Applicable Tax Rate for such period.

 

12



--------------------------------------------------------------------------------

“Tax Matters Partner” has the meaning set forth in Section 5.07.

“Transfer” means any transfer, sale, conveyance, assignment, gift,
hypothecation, pledge or other disposition, whether voluntary or by operation of
law, of all or any part of an Interest or any right, title or interest therein.

“Transferee” means the transferee in a Transfer or proposed Transfer.

“Transferor” means the transferor in a Transfer or proposed Transfer.

“Transferred Assets” has the meaning ascribed to such term in the Separation
Agreement.

“Transferred Business” has the meaning ascribed to such term in the Separation
Agreement.

“Transferred Liabilities” has the meaning ascribed to such term in the
Separation Agreement.

“UCC” has the meaning set forth in Section 4.07.

“Ultimate Liquidation Preference” means: (a) in the case of the entire Series A
Exchangeable Preferred Limited Partnership Interest, $93,479,589.87 and (b) in
the case of the entire Series B Exchangeable Preferred Limited Partnership
Interest, $93,479,589.87.

“Unit” means, with respect to any Partner, such Partner’s partnership interest
in the Partnership entitling the holder to a share in the Partnership’s profits,
losses and operating distributions as provided in this Agreement, but excluding
any Non-Participating Unit.

“Variable Forward Transaction Confirmation” means that certain letter agreement,
dated as of the date hereof, by and among Newmark SPV I, LLC, a Delaware limited
liability company and the Preferred Unitholder.

Section 1.02 Other Definitional Provisions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive unless the context clearly requires
otherwise;

(b) the word “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the direct or indirect possession of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise;

(c) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(d) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

 

13



--------------------------------------------------------------------------------

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
appendix, annex and schedule references not attributed to a particular document
shall be references to such exhibits, appendixes, annexes and schedules to this
Agreement.

Section 1.03 References to Schedules. The General Partner shall maintain and
revise from time to time all schedules referred to in this Agreement in
accordance with this Agreement. Notwithstanding anything in Section 12.02 to the
contrary, any such revision shall not be deemed an amendment to this Agreement,
and shall not require any further act, vote or approval of any Person.

ARTICLE II

FORMATION, CONTINUATION AND POWERS

Section 2.01 Formation. On September 27, 2017, the Partnership was formed
pursuant to the laws of the State of Delaware pursuant to a Certificate of
Limited Partnership. The 2017 Amended and Restated Partnership Agreement was
entered into on December 13, 2017 and was amended by Amendment No. 1 as of
March 14, 2018. This Agreement amends and restates the partnership agreement (as
defined in the Act) of the Partnership, effective as of June 19, 2018.

Section 2.02 Name. The name of the Partnership is “Newmark Partners, L.P.”

Section 2.03 Purpose and Scope of Activity. The purpose of the Partnership shall
be to conduct any and all activities permitted under the Act. The Partnership
shall possess and may exercise all the powers and privileges granted by the Act
or by any other law or by this Agreement, together with any powers incidental
thereto, that are necessary or convenient to the conduct, promotion or
attainment of the business, purposes or activities of the Partnership.

Section 2.04 Principal Place of Business. For purposes of the Act, the principal
place of business of the Partnership shall be located in New York, New York or
at such other place as may hereafter be designated from time to time by the
General Partner. The Partnership, committee and officer meetings shall take
place at the Partnership’s principal place of business unless decided otherwise
for any particular meeting.

The Partnership may qualify to transact business in such other states and under
such assumed business names (for which all applicable assumed business name
certificates or filings shall be made) as the General Partner shall determine.
Each Partner shall execute, acknowledge, swear to and deliver all certificates
or other documents necessary or appropriate to qualify, continue and terminate
the Partnership as a foreign limited partnership in such jurisdictions in which
the Partnership may conduct or cease to conduct business, as applicable.

Section 2.05 Registered Agent and Office. The registered agent for service of
process is, and the mailing address of the registered office of the Partnership
in the State of Delaware is in care of, Corporation Service Company, 251 Little
Falls Drive, Wilmington, Delaware 19808. At any time, the Partnership may
designate another registered agent and/or registered office.

Section 2.06 Authorized Persons. The execution and causing to be filed of the
Certificate of Limited Partnership by the applicable authorized Persons on
behalf of the General Partner are hereby specifically ratified, adopted and
confirmed. The officers of the Partnership and the General Partner are hereby
designated as authorized Persons to act in connection with executing and causing
to be filed, when approved by the appropriate governing body or bodies
hereunder, any certificates required or permitted to be filed with the Secretary
of State of the State of Delaware and any certificates (and any amendments
and/or restatements thereof) necessary for the Partnership to file in any
jurisdiction in which the Partnership is required to make a filing.

 

14



--------------------------------------------------------------------------------

Section 2.07 Term. The term of the Partnership began on the date the Certificate
of Limited Partnership of the Partnership became effective, and the Partnership
shall have perpetual existence unless sooner dissolved as provided in Article
IX.

Section 2.08 Treatment as Partnership. Except as otherwise required pursuant to
a “determination” within the meaning of Section 1313(a)(1) of the Code, the
parties shall treat the Partnership as a partnership for United States federal
income tax purposes and agree not to take any action or fail to take any action
which action or inaction would be inconsistent with such treatment.

Section 2.09 Compliance with Law. The Partnership shall use its best efforts to
comply with any and all governmental requirements applicable to it, including
the making of any and all necessary or advisable governmental registrations.

ARTICLE III

MANAGEMENT

Section 3.01 Management by the General Partner.

(a) Subject to the terms and provisions of this Agreement, the management and
control of the business and affairs of the Partnership shall be vested solely
in, and directed and exercised solely by, the General Partner. In furtherance of
the activities of the Partnership, subject to the terms and provisions of this
Agreement, the General Partner shall have all rights and powers, statutory or
otherwise, possessed by general partners of limited partnerships under the laws
of the State of Delaware.

(b) Except as otherwise expressly provided herein, the General Partner has full
and exclusive power and authority to do, on behalf of the Partnership, all
things that are deemed necessary, appropriate or desirable by the General
Partner to conduct, direct and manage the business and other affairs of the
Partnership and is authorized and empowered, on behalf and in the name of the
Partnership, to carry out and implement, directly or through such agents as the
General Partner may appoint, such actions and execute such documents as the
General Partner may deem necessary or advisable, or as may be incidental to or
necessary for the conduct of the business of the Partnership.

(c) The General Partner agrees to use its best efforts to meet all requirements
of the Code and currently applicable regulations, rulings and other procedures
of the Internal Revenue Service to ensure that the Partnership will be
classified for United States federal income tax purposes as a partnership.

(d) The General Partner may appoint officers, managers or agents of the
Partnership and may delegate to such officers, managers or agents all or part of
the powers, authorities, duties or responsibilities possessed by or imposed on
the General Partner pursuant to this Agreement (without limitation on the
General Partner’s ability to exercise such powers, authorities or
responsibilities directly at any time); provided that, notwithstanding anything
herein or in any other agreement to the contrary, the General Partner may remove
any such officer, manager or agent, and may revoke any or all such powers,
authorities and responsibilities so delegated to any such person, in each case
at any time with or without cause. The officers of the Partnership shall consist
of such positions and titles that the General Partner may in its discretion
designate or create, including a Chairman, a Chief Executive Officer, a
President, a Chief Financial Officer, one or more Vice Presidents, a Treasurer,
one or more Assistant Treasurers, a Secretary or one or more Assistant
Secretaries. A single person may hold more than one office. Each officer shall
hold office until his successor is chosen, or until his death, resignation or
removal from office.

 

15



--------------------------------------------------------------------------------

Each of such officers shall have such powers and duties with respect to the
business and other affairs of the Partnership, and shall be subject to such
restrictions and limitations, as are prescribed from time to time by the General
Partner; provided, however, that each officer shall at all times be subject to
the direction and control of the General Partner in the performance of such
powers and duties.

(e) Notwithstanding anything to the contrary herein, without the prior written
consent of the Limited Partners (by affirmative vote of a Majority in Interest),
the General Partner shall not take any action that may adversely affect Cantor’s
Purchase Right (as defined in the Separation Agreement) in Section 6.11 of the
Separation Agreement.

Section 3.02 Role and Voting Rights of Limited Partners; Authority of Partners.

(a) Limitation on Role of Limited Partners. No Limited Partner shall have any
right of control or management power over the business or other affairs of the
Partnership as a result of its status as a Limited Partner except as otherwise
provided in this Agreement. No Limited Partner shall participate in the control
of the Partnership’s business in any manner that would, under the Act, subject
such Limited Partner to any liability beyond those liabilities expressly
contemplated hereunder, including holding himself, herself or itself out to
third parties as a general partner of the Partnership; provided that any Limited
Partner may be an employee of the Partnership or any of its Affiliates and
perform such duties and do all such acts required or appropriate in such role,
and no such performance or acts shall subject such Limited Partner to any
liability beyond those liabilities expressly contemplated hereunder. Without
limiting the generality of the foregoing, in accordance with, and to the fullest
extent permitted by the Act (including Section 17-303 thereof), Limited Partners
(directly or through an Affiliate) (i) may consult with and advise the General
Partner or any other Person (including, if applicable, the general partner of
the General Partner) with respect to any matter, including the business of the
Partnership, (ii) may, or may (to the extent otherwise within their power to do
so) cause the General Partner or any other Person (including, if applicable, the
general partner of the General Partner) to, take or refrain from taking any
action, including by proposing, approving, consenting or disapproving, by voting
to the extent provided herein or otherwise, with respect to any matter,
including the business of the Partnership, subject to Section 12.15, (iii) may
transact business with the General Partner (including, if applicable, the
general partner of the General Partner) or the Partnership, and (iv) may be an
officer, director, partner or stockholder of the General Partner (including, if
applicable, the general partner of the General Partner) or have its
Representatives serve as officers or directors of the General Partner
(including, if applicable, of the general partner of the General Partner)
without incurring additional liabilities to third parties.

(b) No Limited Partner Voting Rights. To the fullest extent permitted by
Section 17-302(f) of the Act, the Limited Partners shall not have any voting
rights under the Act, this Agreement or otherwise, and shall not be entitled to
consent to, approve or authorize any actions by the Partnership or the General
Partner, except in each case as otherwise specifically provided in this
Agreement.

(c) Authority of Partners. Except as set forth herein with respect to the
General Partner, no Limited Partner shall have any power or authority, in such
Partner’s capacity as a Limited Partner, to act for or bind the Partnership
except to the extent that such Limited Partner is so authorized in writing prior
thereto by the General Partner. Without limiting the generality of the
foregoing, except as set forth herein with respect to the General Partner, no
Limited Partner, as such, shall, except as so authorized, have any power or
authority to incur any liability or execute any instrument, agreement or other
document for or on behalf of the Partnership, whether in the Partnership’s name
or otherwise.

 

16



--------------------------------------------------------------------------------

Persons dealing with the Partnership are entitled to rely conclusively upon the
power and authority of the General Partner.

Each Limited Partner hereby agrees that, except to the extent provided in this
Agreement and except to the extent that such Limited Partner shall be the
General Partner, it will not participate in the management or control of the
business and other affairs of the Partnership, will not transact any business
for the Partnership and will not attempt to act for or bind the Partnership.

ARTICLE IV

PARTNERS; CLASSES OF PARTNERSHIP INTERESTS

Section 4.01 Partners. The Partnership shall have (a) a General Partner and
(b) one or more Limited Partners (including, for the avoidance of doubt, the
Exchangeable Preferred Limited Partners and the Special Voting Limited Partner).
Schedule 4.01 sets forth the name and address of the Partners. Schedule 4.01
shall be amended pursuant to Section 1.03 to reflect any change in the identity
or address of the Partners in accordance with this Agreement. Each Person
admitted to the Partnership as a Partner pursuant to this Agreement shall be a
partner of the Partnership until such Person ceases to be a Partner in
accordance with the provisions of this Agreement.

Section 4.02 Interests.

(a) Generally.

(i) Classes of Interests. Interests in the Partnership shall be divided into two
classes: (A) a General Partnership Interest; and (B) Limited Partnership
Interests (including, for the avoidance of doubt, the Exchangeable Preferred
Limited Partnership Interests and the Special Voting Limited Partnership
Interest). The General Partnership Interest and the Limited Partnership
Interests shall consist of, and be issued as, Units (including those designated
as Exchangeable Preferred Units), Non-Participating Units and Capital. The
General Partner shall determine the aggregate number of authorized Units. Any
Units repurchased by or otherwise transferred to the Partnership or otherwise
forfeited or cancelled shall be cancelled and thereafter deemed to be authorized
but unissued, and may be subsequently issued as Units for all purposes hereunder
in accordance with this Agreement.

(ii) Issuances of Additional Units. Any authorized but unissued Units may be
issued:

(1) pursuant to the Separation or as otherwise contemplated by the Separation
Agreement or this Agreement;

(2) to members of the Newmark Inc. Group and/or Newmark Holdings Group, as the
case may be, in connection with an investment in the Partnership by the members
of the Newmark Inc. Group and/or Newmark Holdings Group, as the case may be, in
each case as provided in the Separation Agreement;

(3) to members of the Newmark Inc. Group and/or members of the BGC Partners Inc.
Group, in connection with a redemption pursuant to Article VIII of the Newmark
Holdings Limited Partnership Agreement or Article VIII of the BGC Holdings
Limited Partnership Agreement;

(4) as otherwise agreed by each of the General Partner and the Limited Partners
(by affirmative vote of a Majority in Interest);

 

17



--------------------------------------------------------------------------------

(5) to Newmark or Newmark Holdings in connection with a grant of equity by
Newmark or Newmark Holdings, respectively, pursuant to the Newmark Holdings,
L.P. Participation Plan;

(6) to any Partner in connection with a conversion of an issued Unit and
Interest into a different class or type of Unit and Interest in accordance with
this Agreement; and

(7) as determined by the General Partner in good faith in connection with any
“Additional Tranche” (as such term is defined in the Variable Forward
Transaction Confirmation) pursuant to the Variable Forward Transaction
Confirmation.

provided that each Person to be issued additional Units pursuant to clause (1),
(2), (3), (4) or (5) of this sentence shall, as a condition to such issuance,
execute and deliver to the Partnership an agreement in which such Person agrees
to be admitted as a Partner with respect to such Units and bound by this
Agreement and any other agreements, documents or instruments specified by the
General Partner; provided, however, that if such Person (A) is at the time of
such issuance a Partner of the applicable class of Interests being issued or
(B) has previously entered into an agreement pursuant to which such Person shall
have agreed to become a Partner and be bound by this Agreement with respect to
the applicable class of Interests being issued (which agreement is in effect at
the time of such issuance), such Person shall not be required to enter into any
such agreements unless otherwise determined by the General Partner. Upon any
such issuance, any such Person not already a Partner shall be admitted as a
limited partner with respect to the issued Interests.

(b) General Partnership Interest. The Partnership shall have one General
Partnership Interest. The Non-Participating Unit issued to the General Partner
in respect of such Partner’s General Partnership Interest is set forth on
Schedule 4.02. Schedule 4.02 shall be amended pursuant to Section 1.03 to
reflect any change in the number or the issuance or allocation of the
Non-Participating Unit in respect of such Partner’s General Partnership Interest
in accordance with this Agreement.

(c) Limited Partnership Interests.

(i) The Partnership shall have one or more Limited Partnership Interests. The
number of Units (including those designated as Exchangeable Preferred Units) or
Non-Participating Units (in the case of the Special Voting Limited Partnership
Interest) issued to each Limited Partner in respect of such Partner’s Limited
Partnership Interest is set forth on Schedule 4.02. Schedule 4.02 shall be
amended pursuant to Section 1.03 to reflect any change in the number or the
issuance or allocation of the Units or Non-Participating Units (in the case of
the Special Voting Limited Partnership Interest) in respect of such Partner’s
Limited Partnership Interest in accordance with this Agreement.

(ii) The Partnership shall have one Limited Partnership Interest designated as
the Special Voting Limited Partnership Interest, as provided in Section 4.03(b).
There shall only be one Non-Participating Unit associated with the Special
Voting Limited Partnership Interest. All other Limited Partnership Interests
shall be designated as Limited Partnership Interests.

(iii) The Partnership may have one or more Limited Partnership Interests
designated as Exchangeable Preferred Limited Partnership Interests. The number
of Exchangeable Preferred Units issued in accordance with Section 4.09 to each
Exchangeable Preferred Limited Partner in respect of such Partner’s Exchangeable
Preferred Limited Partnership Interest is set forth on Schedule 4.02. Schedule
4.02 shall be amended pursuant to Section 1.03 to reflect any change in the
number or the issuance or allocation of the Exchangeable Preferred Units in
respect of such Partner’s Exchangeable Preferred Limited Partnership Interest in
accordance with this Agreement.

 

18



--------------------------------------------------------------------------------

(d) No Additional Classes of Interests. There shall be no additional classes of
partnership interests in the Partnership.

Section 4.03 Admission and Withdrawal of Partners.

(a) General Partner.

(i) The General Partner is Newmark Holdings, LLC. On the date of this Agreement,
Newmark Holdings, LLC holds the General Partnership Interest, which has the
Non-Participating Unit and the Capital set forth on Schedule 4.02 and Schedule
5.01, respectively.

(ii) The admission of a Transferee as a General Partner, and resignation or
withdrawal of any General Partner, shall be governed by Section 7.02.

(iii) Effective immediately upon the Transfer of the General Partner’s entire
General Partnership Interest as provided in Section 7.02(c), such Partner shall
cease to be the General Partner.

(b) Limited Partners.

(i) On the date of this Agreement, the Limited Partners hold the Limited
Partnership Interests (including, for the avoidance of doubt, the Exchangeable
Preferred Limited Partnership Interest and the Special Voting Limited
Partnership Interest), which have the Units (including those designated as
Exchangeable Preferred Units), Non-Participating Units (in the case of the
Special Voting Limited Partnership Interest) and the Capital set forth on
Schedule 4.02 and Schedule 5.01, respectively.

(ii) The admission of a Transferee as a Limited Partner pursuant to any Transfer
permitted by Section 7.02(a) or 7.02(b), as applicable, shall be governed by
Section 7.02, and the admission of a Person as a Limited Partner in connection
with the issuance of additional Units pursuant to Section 4.02(a)(ii) shall be
governed by such applicable Section.

(iii) Effective immediately upon the Transfer of a Limited Partner’s entire
Limited Partnership Interest as provided in Section 7.02(a) or 7.02(b), as
applicable, such Partner shall cease to have any interest in the profits,
losses, assets, properties or capital of the Partnership with respect to such
Limited Partnership Interest and shall cease to be a Limited Partner; provided,
however, that with respect to Newmark, the occurrence of the foregoing shall not
relieve Newmark of its obligations under Article IX.

(c) No Additional Partners. No additional Partners shall be admitted to the
Partnership except in accordance with this Article IV.

Section 4.04 Liability to Third Parties; Capital Account Deficits.

(a) Except as may otherwise be expressly provided by the Act, the General
Partner shall have unlimited personal liability for the satisfaction and
discharge of all debts, liabilities, contracts and other obligations of the
Partnership. The General Partner shall not be personally liable for the return
of any portion of the capital contribution of any Limited Partner, the return of
which shall be made solely from the Partnership’s assets.

 

19



--------------------------------------------------------------------------------

(b) Except as may otherwise be expressly provided by the Act or this Agreement,
no Limited Partner shall be liable for the debts, liabilities, contracts or
other obligations of the Partnership. Each Limited Partner shall be liable only
to make its capital contributions as provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this Agreement and shall not be
required, after its capital contribution shall have been paid, to make any
further capital contribution to the Partnership or to lend any funds to the
Partnership except as otherwise expressly provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this Agreement. No Limited Partner
shall be required to repay the Partnership, any Partner or any creditor of the
Partnership any negative balance in such Limited Partner’s Capital Account.

(c) No Limited Partner shall be liable to make up any deficit in its Capital
Account; provided that nothing in this Section 4.04(c) shall relieve a Partner
of any liability it may otherwise have, either pursuant to the terms of this
Agreement or pursuant to the terms of any agreement to which the Partnership or
such Partner may be a party.

Section 4.05 Classes. Any Person may own one or more classes of Interests.
Except as otherwise specifically provided herein, the ownership of any class of
Interests shall not affect the rights or obligations of a Partner with respect
to any other class of Interests. As used in this Agreement, the General Partner
and the Limited Partners (including the Exchangeable Preferred Limited Partner
and the Special Voting Limited Partner) shall be deemed to be separate Partners
even if any Partner holds more than one class of Interest. References to a
certain class of Interest with respect to any Partner shall refer solely to that
class of Interest of such Partner and not to any other class of Interest, if
any, held by such Partner.

Section 4.06 Certificates. The Partnership may, in the discretion of the General
Partner, issue any or all Units in certificated form, which certificates shall
be held by the Partnership as custodian for the applicable Partners. The form of
any such certificates shall be approved by the General Partner and include the
legend required by Section 7.06. If certificates are issued, a transfer of Units
will require delivery of an endorsed certificate.

Section 4.07 Uniform Commercial Code Treatment of Units. Each Unit and
Non-Participating Unit in the Partnership shall constitute a “security” within
the meaning of, and governed by, (a) Article 8 of the Uniform Commercial Code
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of Delaware (6 Del. C. § 8-101, et. seq.) (the “UCC”), and (b) Article 8
of the Uniform Commercial Code of any other applicable jurisdiction that now or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995. Notwithstanding any provision of this Agreement to the
contrary, to the extent that any provision of this Agreement is inconsistent
with any non-waivable provision of Article 8 of the UCC, such provision of
Article 8 of the UCC shall control. The Partnership shall maintain books for the
purpose of registering the Transfer of Units and Non-Participating Units. Any
Transfer of Units and Non-Participating Units shall be effective as of the
registration of the Transfer of such Units and Non-Participating Units in the
books and records of the Partnership.

Section 4.08 Priority Among Partners. No Partner shall be entitled to any
priority or preference over any other Partner either as to return of capital
contributions or as to profits, losses or distributions, except to the extent
that this Agreement establishes, or may be deemed to establish, such a priority
or preference.

 

20



--------------------------------------------------------------------------------

Section 4.09 Establishment of Exchangeable Preferred Units.

(a) General. There is hereby created classes of Units designated as “Series A
Exchangeable Preferred Units” and “Series B Exchangeable Preferred Units,” with
the designations, preferences and relative, participating, optional or other
special rights, powers and duties as set forth in this Section 4.09 and
elsewhere in this Agreement.

(b) Rights of Exchangeable Preferred Units. The Exchangeable Preferred Units
shall have the following rights, preferences and privileges and Exchangeable
Preferred Limited Partners shall be subject to the following duties and
obligations:

(i) Issuance of the Exchangeable Preferred Units. The Exchangeable Preferred
Units shall be issued by the Partnership on the date hereof pursuant to the
terms and conditions of the Parent Agreement.

(ii) Voting Rights.

(1) Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement, the affirmative vote of holders of the Exchangeable
Preferred Required Voting Percentage of the affected series shall be required
for any amendment to this Agreement or the Certificate of Limited Partnership
that would:

(A) reduce the amount payable or change the form of payment to the holders of
Exchangeable Preferred Units upon the voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, change the Ultimate Liquidation
Preference or, make any change to (x) this Section 4.09(b)(ii)(1)(A), the
proviso of Section 5.09, Section 5.10(b), Section 7.03 or Article IX to the
extent such change would be adverse to the Exchangeable Preferred Units or
(y) any other provision hereof that relates specifically to the Exchangeable
Preferred Units to the extent such change would be disproportionately adverse to
the Exchangeable Preferred Units relative to other Units; or

(B) make the Exchangeable Preferred Units redeemable or exchangeable at the
option of the Partnership other than as set forth herein.

(iii) Capital Accounts. Notwithstanding anything to the contrary herein, except
for U.S. federal (and applicable state and local) income tax purposes, including
for purposes of maintaining Capital Accounts of the partners for purposes of the
Code and the Treasury Regulations promulgated thereunder, the Capital Account of
each Exchangeable Preferred Limited Partner as of a particular date shall equal
the aggregate Exchangeable Preferred Preference as of such date with respect to
the Exchangeable Preferred Units held by such Exchangeable Preferred Limited
Partner. For the avoidance of doubt, no items of income, gain, loss, deduction
or credit shall be allocated to the Exchangeable Preferred Limited Partners for
U.S. federal (and applicable state and local) income tax purposes, including for
purposes of maintaining Capital Accounts of the partners for purposes of the
Code and the Treasury Regulations promulgated thereunder.

(iv) Exchangeable Preferred Units Transfer Restrictions. Subject to Article VII,
each Exchangeable Preferred Limited Partner holding Exchangeable Preferred Units
shall be permitted to transfer any Exchangeable Preferred Units owned by such
Exchangeable Preferred Limited Partner (1) to any of its controlled Affiliates
(any such Transferee, a “Preferred Unitholder Permitted Transferee”), (2) to
Newmark SPV I, LLC upon settlement of the Variable Forward Transaction
Confirmation or (3) to a permitted transferee or assignee of the Preferred
Unitholder under the Variable Forward Transaction Confirmation in connection
with a transfer of the Variable Forward Transaction Confirmation; provided that,
with respect to clause (1) or (3), no such transfer shall be permitted if it
could reasonably be expected to result in the Partnership becoming subject to
the registration under Section 12(b) or 12(g) of the Securities Act.

 

21



--------------------------------------------------------------------------------

(v) Fully Paid and Non-Assessable. Any Exchangeable Preferred Unit(s) delivered
pursuant to this Section 4.09 shall be validly issued, fully paid and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act), free and
clear of any Encumbrances other than those arising under the Act or this
Agreement or created by the holders thereof.

ARTICLE V

CAPITAL AND ACCOUNTING MATTERS

Section 5.01 Capital.

(a) Capital Accounts. There shall be established on the books and records of the
Partnership a Capital Account for each Partner. Schedule 5.01 sets forth the
names and the Capital Accounts of the Partners as of the date of this Agreement.
Schedule 5.01 shall be amended pursuant to Section 1.03 to reflect any change in
the identity or Capital Accounts in accordance with this Agreement.

(b) Capital Contributions.

(i) On the date of the 2017 Amended and Restated Partnership Agreement,
contributions of assets, property and/or cash were made by or on behalf of the
Partners listed on Schedule 4.01 of the 2017 Amended and Restated Partnership
Agreement in connection with the Opco Partnership Contribution, pursuant to the
terms set forth in the Separation Agreement.

(ii) In return for such initial contributions, Interests were issued or
Transferred to the Partners as provided on Schedule 5.01 of the 2017 Amended and
Restated Partnership Agreement.

(iii) On the date of the 2017 Amended and Restated Partnership Agreement,
pursuant to the terms as set forth in the Separation Agreement (including the
Separation Steps Plan) and the Newmark SAE Agreement, (A) pursuant to the Opco
Partnership Distribution, BGC U.S. Opco (1) effected a distribution of all its
assets and liabilities attributable to the Transferred Business to certain of
its partners pursuant to which (a) BGC Holdings and BGC Partners received all of
the Transferred Assets held by BGC U.S. Opco, and BGC Holdings and BGC Partners
assumed from BGC U.S. Opco all of its Transferred Liabilities (not including,
for the avoidance of doubt, the assets and liabilities described in clause (b))
and (b) each SAE Subsidiary (x) received BGC U.S. Opco’s (and its partners’)
beneficial ownership interest in respect of the Transferred Assets legal title
to which is held by such SAE Subsidiary (including all of the beneficial
ownership interests in respect of assets previously contributed (or deemed
contributed) to or in respect of BGC U.S. Opco by such SAE Subsidiary), and
(y) assumed all obligations in respect of all Transferred Liabilities of such
SAE Subsidiary, (2) distributed all of the outstanding equity interests in the
General Partner to BGC Holdings, (3) immediately following the distribution
described in clause (1) and (2) above, effected a recapitalization of BGC U.S.
Opco Units such that the number of BGC U.S. Opco Units held by each continuing
partner of BGC U.S. Opco immediately after such distribution reflects the
percentage interest of each continuing partner of BGC U.S. Opco, as adjusted, in
accordance with the agreement of such partners, to give effect to such
distribution, and (B) pursuant to the Opco Partnership Contribution, the
partners of BGC U.S. Opco that received Transferred Assets (or a beneficial
interest in or in respect of Transferred Assets) in the Opco Partnership
Distribution contributed such Transferred Assets (or beneficial interest in
Transferred Assets), other than the Limited

 

22



--------------------------------------------------------------------------------

Partnership Interests and equity interests in the General Partner, to or in
respect of the Partnership in exchange for Limited Partnership Interests, and
the Partnership accepted and assumed the Transferred Liabilities (or obligations
in respect of Transferred Liabilities) that were accepted and assumed by such
partners of BGC U.S. Opco pursuant to the Opco Partnership Distribution.

(iv) The parties treated the transactions described in Section 5.01(b)(iii),
taken together, as a division under the “assets-up form” of BGC U.S. Opco
pursuant to Treasury Regulations Section 1.708-1(d)(3)(ii) in which no gain or
loss, other than any gain required to be recognized by any partner of BGC U.S.
Opco or BGC Holdings, pursuant to Sections 704(c)(1)(B) or Section 737 of the
Code or with respect to any cash received or deemed received (other than the
Newmark Opco Debt Repayment), is recognized to any extent, except as otherwise
required pursuant to a “determination” within the meaning of Section 1313(a)(1)
of the Code.

(v) Except as otherwise provided in Section 5.01(b)(i), no capital contributions
shall be required (A) unless otherwise determined by the General Partner and
agreed to by the contributing Partner, or (B) unless otherwise determined by the
General Partner in connection with the admission of a new Partner or the
issuance of additional Interests to a Partner.

(vi) The Partnership may invest or cause to be invested all amounts received by
the Partnership as capital contributions in its sole and absolute discretion.

Section 5.02 Withdrawals; Return on Capital. No Partner shall be entitled to
withdraw or otherwise receive any distributions in respect of any Interest
(including the associated Units, Non-Participating Units or Capital), except as
provided in Section 6.01 or Section 8.02. The Partners shall not be entitled to
any return on their Capital.

Section 5.03 Maintenance of Capital Accounts. As of the end of each Accounting
Period, the balance in each Partner’s Capital Account shall be adjusted by
(a) increasing such balance by (i) such Partner’s allocable share of each item
of the Partnership’s income and gain for such Accounting Period (allocated in
accordance with Section 5.04(a)) and (ii) the amount of cash or the fair market
value of other property (determined in accordance with Section 5.05) contributed
to the Partnership by such Partner in respect of such Partner’s related Interest
during such Accounting Period, net of liabilities assumed by the Partnership
with respect to such other property, and (b) decreasing such balance by (i) the
amount of cash or the fair market value of other property (determined in
accordance with Section 5.05) distributed to such Partner in respect of such
class of Interest associated with such Capital Account pursuant to this
Agreement, net of liabilities (if any) assumed by such Partner with respect to
such other property, and (ii) such Partner’s allocable share of each item of the
Partnership’s deduction and loss for such Accounting Period (allocated in
accordance with Section 5.04(a)). The balances in each Partner’s Capital Account
shall be adjusted at the time and in the manner permitted by the capital
accounting rules of the Treasury Regulation section 1.704-1(b)(2)(iv)(f). The
foregoing and the other provisions of this Agreement relating to the maintenance
of Capital Accounts are intended to comply with Treasury Regulation section
1.704-1(b), and shall be interpreted and applied in a manner consistent
therewith.

Section 5.04 Allocations and Tax Matters.

(a) Book Allocations. After giving effect to the allocations set forth in
Section 2 of Exhibit A hereto, Section 5.04(c) and Section 5.04(d), for purposes
of computing Capital Accounts and allocating any items of income, gain, loss or
deduction thereto, with respect to each Accounting Period, all remaining items
of income, gain, loss or deduction of the Partnership (calculated in the manner
contemplated by the capital accounting rules of the Treasury Regulations
promulgated under Section 704(b) of the Code, and regardless of whether the
Partnership has net income) shall be allocated among

 

23



--------------------------------------------------------------------------------

the Capital Accounts of the Interests in proportion to their Percentage Interest
as of the end of such Accounting Period; provided, however, that upon any
Closing of the Books Event (other than an event described in clause (a) of such
definition), the value of each asset on the books of the Partnership shall be
adjusted to equal its gross fair market value (as reasonably determined by the
General Partner) at such time, and the amount of such adjustment shall be taken
into account as gain (if such adjustment is positive) or loss (if such
adjustment is negative) from the disposition of such asset for purposes of this
Section 5.04(a). Notwithstanding the above, the General Partner shall be
permitted to maintain the Capital Accounts in such a way as is necessary to
comply with the intent of Section 4.09(b)(iii) and Section 5.10(b).

(b) Tax Allocations. Except as otherwise required under Section 704(c) of the
Code and the Treasury Regulations promulgated thereunder or
Section 4.09(b)(iii), the Partnership shall cause each item of income, gain,
loss or deduction recognized by the Partnership to be allocated among the
Partners for U.S. federal, state and local income and, where relevant, non-U.S.
tax purposes in the same manner that each such item is allocated to the
Partners’ Capital Accounts or as otherwise provided herein. In the event the
value of any Partnership assets is adjusted pursuant to the proviso of
Section 5.04(a), subsequent allocations of income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for U.S. federal income tax purposes and its
adjusted value in the same manner as under Section 704(c) of the Code and the
Regulations thereunder. Allocations required by Section 704(c) of the Code shall
be made using the “traditional method” described in Treasury Regulation
Section 1.704-3(b).

(c) Separation Allocations. Any allocations with respect to the transactions
contemplated by the Separation Agreement and/or the Ancillary Agreements shall
be made in a manner consistent therewith and, except to the extent otherwise
required by applicable law, (x) any item of loss or deduction in respect of any
indemnification payment or obligation of the Partnership in respect of any loss
attributable to a Partner shall be allocated to such Partner (or otherwise
charged to the Capital Account of such Partner) and (y) any item of income or
gain in respect of any indemnification payment accrued or received by the
Partnership in respect of any loss incurred by a Partner shall be allocated to
such Partner (or otherwise credited to the Capital Account of such Partner). In
the event that any item of income, gain, loss or deduction is specially
allocated to the Capital Account of a Partner pursuant to the immediately
preceding sentence, the General Partner may make such other adjustments in
respect of the Capital Accounts of the Partners (including in connection with
any transfer of Limited Partnership Interests pursuant to Article VIII of the
Newmark Holdings Limited Partnership Agreement or Article VIII of the BGC
Holdings Limited Partnership Agreement in connection with a redemption of an
Exchange Right Interest (as defined in the Newmark Holdings Limited Partnership
Agreement) and related Exchange Right Units (as defined in the Newmark Holdings
Limited Partnership Agreement)) as may be necessary or appropriate (as
determined by the General Partner) to carry out the intent of this
Section 5.04(c), the Separation Agreement and the Ancillary Agreements.

(d) No Partnership-Owned SAE shall receive any allocation of any item of income,
gain, loss, deduction or credit attributable to the Partnership’s ownership of
stock of such SAE Subsidiary (such items, the “SAE Items”), and such SAE Items
shall instead be specially allocated to the other Partnership-Owned SAEs in such
manner as the General Partner may determine in order to preserve relative
economics.

Section 5.05 General Partner Determinations. All determinations, valuations and
other matters of judgment required to be made for purposes of this Article V,
including with respect to allocations to Capital Accounts and accounting
procedures and tax matters not expressly provided for by the terms of this
Agreement, or for determining the value of any type or form of proceeds,
contribution or distributions hereunder shall be made by the General Partner in
good faith. In the event that an additional

 

24



--------------------------------------------------------------------------------

Partner is admitted to the Partnership and contributes property to the
Partnership, or an existing Partner contributes additional property to the
Partnership, pursuant to this Agreement, the value of such contributed property
shall be the fair market value of such property as reasonably determined by the
General Partner.

Section 5.06 Books and Accounts.

(a) The Partnership shall at all times keep or cause to be kept true and
complete records and books of account, which records and books shall be
maintained in accordance with U.S. generally accepted accounting principles.
Such records and books of account shall be kept at the principal place of
business of the Partnership by the General Partner. The Limited Partners shall
have the right to gain access to all such records and books of account
(including schedules thereto) for inspection and view (at such reasonable times
as the General Partner shall determine) for any purpose reasonably related to
their Interests. The Partnership’s accounts shall be maintained in U.S. dollars.

(b) The Partnership’s fiscal year shall begin on January 1 and end on
December 31 of each year, or shall be such other period designated by the
General Partner (subject to compliance with the terms of the Separation
Agreement). At the end of each fiscal year, the Partnership’s accounts shall be
prepared, presented to the General Partner and submitted to the Partnership’s
auditors for examination.

(c) The Partnership’s auditors shall be an independent accounting firm of
international reputation to be appointed from time to time by the General
Partner (subject to compliance with the terms of the Separation Agreement). The
Partnership’s auditors shall be entitled to receive promptly such information,
accounts and explanations from the General Partner and each Partner that they
deem reasonably necessary to carry out their duties. The Partners shall provide
such financial, tax and other information to the Partnership as may be
reasonably necessary and appropriate to carry out the purposes of the
Partnership.

Section 5.07 Tax Matters Partner. The General Partner is hereby designated as
the “tax matters partner” of the Partnership within the meaning of
Section 6231(a)(7) of the Code prior to amendment by the Bipartisan Budget Act
of 2015 and any similar provisions under any other state or local or non-U.S.
tax laws and the “partnership representative” within the meaning of
Section 6223(a) of the Code and any similar provisions under any other state or
local or non-U.S. tax laws (the tax matters partner or partnership
representative, as applicable, the “Tax Matters Partner”). The Tax Matters
Partner shall have all requisite power and authority to carry out the
responsibilities of the Tax Matters Partner described in the Code and shall
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting judicial and administrative proceedings. The Partnership shall bear
all costs and expenses incurred by the Tax Matters Partner in connection with
the performance of its duties hereunder or otherwise acting in such capacity
(including taking any action contemplated by this Section 5.07 and engaging an
independent accounting firm or other tax professional(s) in connection
therewith). The General Partner shall have the authority, in its sole and
absolute discretion, to (a) make an election under Section 754 of the Code on
behalf of the Partnership, and each Partner agrees to provide such information
and documentation as the General Partner may reasonably request in connection
with any such election, (b) determine the manner in which “excess nonrecourse
liabilities” (within the meaning of Treasury Regulation Section 1.752-3(a)(3))
are allocated among the Partners and (c) make any other election or
determination with respect to taxes (including with respect to depreciation,
amortization and accounting methods).

Section 5.08 Tax Information. The Partnership shall use commercially reasonable
efforts to prepare and mail as soon as reasonably practicable after the end of
each taxable year of the Partnership, to each Partner (and each other Person
that was such a Partner during such taxable year or its legal representatives),
U.S. Internal Revenue Service Schedule K-1, “Partner’s Share of Income, Credits,
Deductions, Etc.,” or any successor schedule or form, for such Person.

 

25



--------------------------------------------------------------------------------

Section 5.09 Withholding. Notwithstanding anything herein to the contrary, the
Partnership is authorized to withhold from distributions and allocations to the
Partners, and to pay over to any federal, state, local or foreign governmental
authority any amounts believed in good faith to be required to be so withheld or
paid over pursuant to the Code or any provision of any other federal, state,
local or foreign law and, for all purposes under this Agreement, shall treat
such amounts (together with any amounts that are withheld from payments to the
Partnership or any of its Subsidiaries attributable to a direct or indirect
Partner of the Partnership) as distributed to those Partners with respect to
which such amounts were withheld; provided, however, the foregoing shall not
apply to any Exchangeable Preferred Limited Partner unless otherwise determined
by a determination (as defined in Section 1313 of the Code and any other similar
law). If the Partnership is obligated to pay any amount to a taxing authority on
behalf of (or in respect of an obligation of) a Partner (including, federal,
state and local or other withholding taxes and including any tax on any amount
paid to an Exchangeable Preferred Limited Partner), then such Partner shall
indemnify the Partnership and the other Partners in full for the entire amount
of any tax (including any interest, penalties and expenses associated with such
payment).

Section 5.10 Tax Treatment.

(a) The SAE Subsidiaries shall be partners of the Partnership for tax purposes,
including for all purposes under the Code, and shall therefore be treated as
Limited Partners for purposes of Article V and Exhibit A, and have Capital
Accounts and Interests as set forth in the Schedules to this Agreement. To this
end, items of income, gain, loss or deduction recognized by the Partnership
shall be allocated to the Capital Accounts of the SAE Subsidiaries in accordance
with their Interests as set forth in the Schedules to this Agreement.

(b) The Exchangeable Preferred Limited Partners shall not be partners of the
Partnership for tax purposes, including for all purposes under the Code, and the
issuance of the Exchangeable Preferred Limited Partnership Interests are part of
a series of transactions that shall be treated as a variable forward agreements
for tax purposes, including for all purposes under the Code. To this end, no
item of income, gain, loss or deduction recognized by the Partnership shall be
allocated to the Exchangeable Preferred Limited Partners or the Exchangeable
Preferred Limited Partnership Interests. The Partnership shall be entitled to
withhold any tax required by law (if any) in accordance with the tax treatment
set forth in this Section 5.10(b) and the Variable Forward Transaction
Confirmation (as if the Partnership were a party to such confirmation).

(c) The Partners and the Partnership shall prepare and file all applicable tax
returns in a manner that is consistent with the foregoing.

ARTICLE VI

DISTRIBUTIONS

Section 6.01 Distributions in Respect of Partnership Interests. Subject to the
remaining sentence of this Section 6.01, the Partnership shall distribute to
each Partner (other than the Exchangeable Preferred Limited Partners) from such
Partner’s Capital Account (a) on or prior to each Estimated Tax Due Date such
Partner’s Estimated Proportionate Quarterly Tax Distribution for such fiscal
quarter, and (b) as promptly as practicable after the end of each fiscal quarter
of the Partnership (or on such other date and time as determined by the General
Partner) an amount equal to all amounts allocated to such Partner’s Capital
Account with respect to such quarter (reduced, but not below zero, by the amount
of any prior distributions to such Partner pursuant to this Section 6.01 or any
amounts treated as distributed pursuant to Section 5.09), with such distribution
to

 

26



--------------------------------------------------------------------------------

occur on such date and time as determined by the General Partner; provided that
(i) in no event shall such distributions exceed the Available Cash; and
(ii) with the prior written consent of the holders of a Majority in Interest,
the Partnership may decrease the amount distributed from such Partners’ Capital
Accounts. No distributions shall be made by the Partnership except as expressly
contemplated by this Section 6.01 and Section 10.03.

Section 6.02 Limitation on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership and the General Partner,
on behalf of the Partnership, shall not be required to make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act or any other applicable law.

ARTICLE VII

TRANSFERS OF INTERESTS

Section 7.01 Transfers Generally Prohibited. No Partner may Transfer or agree or
otherwise commit to Transfer all or any portion of, or any of rights, title and
interest in and to, its Interest, except as permitted by the terms and
conditions set forth in this Article VII. The Schedules shall be revised
pursuant to Section 1.03 from time to time to reflect any change in the Partners
or Interests to reflect any Transfer permitted by this Article VII.

Section 7.02 Permitted Transfers.

(a) Limited Partnership Interests. No Limited Partner (other than the Special
Voting Limited Partner, which shall be governed by Section 7.02(b)) may Transfer
or agree or otherwise commit to Transfer all or any portion of, or any right,
title and interest in and to, its Limited Partnership Interest (other than the
Special Voting Limited Partner, which shall be governed by Section 7.02(b)),
except any such Transfer (i) pursuant to Section 4.02(a)(ii) or the Separation;
(ii) if such Limited Partner shall be a member of the Newmark Inc. Group or the
Newmark Holdings Group (the “Group Transferor”), to any member of the Newmark
Inc. Group or the Newmark Holdings Group (the “Group Transferee”), including in
connection with the exchange of Newmark Holdings Units for Newmark Common Stock
pursuant to the Newmark Holdings Limited Partnership Agreement or the BGC
Holdings Limited Partnership Agreement; (iii) in accordance with
Section 4.09(b)(iv); or (iv) for which the General Partner and the Limited
Partners (with such consent to require the affirmative vote of a Majority in
Interest) shall have provided their respective prior written consent (which
consent shall not be unreasonably withheld or delayed; provided that if such
Transfer could reasonably be expected to result in the Partnership being
classified or treated as a publicly traded partnership for U.S. federal income
tax purposes, the withholding of consent to such Transfer shall not be deemed
unreasonable) (including any Transfer to the Partnership).

(b) Special Voting Limited Partnership Interest. The Special Voting Limited
Partner may not Transfer or agree or otherwise commit to Transfer all or any
portion of, or any right, title and interest in and to, its Special Voting
Limited Partnership Interest, except any such Transfer (i) to a wholly owned
Subsidiary of Newmark Holdings; provided that, in the event that such transferee
shall cease to be a wholly owned Subsidiary of Newmark Holdings, the Special
Voting Limited Partnership Interest shall automatically be Transferred to
Newmark Holdings, without the requirement of any further action on the part of
the Partnership, Newmark Holdings or any other Person; or (ii) in connection
with the Separation. Upon removal of any Special Voting Limited Partner,
notwithstanding anything herein to the contrary, the Special Voting Limited
Partnership Interest shall be transferred to the Person being admitted as the
new Special Voting Limited Partner, simultaneously with admission and without
the requirement of any action on the part of the Special Voting Limited Partner
being removed or any other Person.

 

27



--------------------------------------------------------------------------------

(c) General Partnership Interest. The General Partner may not Transfer or agree
or otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its General Partnership Interest, except any such Transfer
(i) to a new General Partner in accordance with this Section 7.02, (ii) with the
prior written consent (not to be unreasonably withheld or delayed) of the
Special Voting Limited Partner, to any other Person or (iii) in connection with
the Separation. Any General Partner may be removed at any time, with or without
cause, by the Special Voting Limited Partner in its sole and absolute
discretion, and the General Partner may resign from the Partnership for any
reason or for no reason whatsoever; provided, however, that, as a condition to
any such removal or resignation, (A) the Special Voting Limited Partner shall
first appoint another Person as the new General Partner; (B) such Person shall
be admitted to the Partnership as the new General Partner (upon the execution
and delivery of an agreement to be bound by the terms of this Agreement and such
other agreements, documents or instruments requested by the resigning General
Partner); and (C) such resigning or removed General Partner shall Transfer its
entire General Partnership Interest to the new General Partner. The admission of
the new General Partner shall be deemed effective immediately prior to the
effectiveness of the resignation of the resigning General Partner, and shall
otherwise have the effects set forth in Section 4.03(a)(iii). Upon removal of
any General Partner, notwithstanding anything herein to the contrary, the
General Partnership Interest shall be transferred to the Person being admitted
as the new General Partner, simultaneously with admission and without the
requirement of any action on the part of the General Partner being removed or
any other Person.

Section 7.03 Admission as a Partner upon Transfer. Notwithstanding anything to
the contrary set forth herein, a Transferee who has otherwise satisfied the
requirements of Section 7.02 shall become a Partner, and shall be listed as a
“Limited Partner,” “Exchangeable Preferred Limited Partner,” “Special Voting
Limited Partner” or “General Partner” as applicable, on Schedule 4.01, and shall
be deemed to receive the Interest being Transferred, in each case only at such
time as such Transferee executes and delivers to the Partnership an agreement in
which the Transferee agrees to be admitted as a Partner and bound by this
Agreement and any other agreements, documents or instruments specified by the
General Partner and such agreements (when applicable) shall have been duly
executed by the General Partner; provided, however, that if such Transferee
(a) is at the time of such Transfer a Partner of the applicable class of
Interests being Transferred or (b) has previously entered into an agreement
pursuant to which the Transferee shall have agreed to become a Partner and be
bound by this Agreement (which agreement is in effect at the time of such
Transfer), such Transferee shall not be required to enter into any such
agreements unless otherwise determined by the General Partner; provided,
further, that the Transfers, admissions to and withdrawals from the Partnership
as Partners in connection with the Separation or in connection with settlement
of the Variable Forward Transaction Confirmation shall not be subject to any
conditions or requirements and shall not require the execution or delivery of
any agreements or other documentation hereunder other than, in the case of a
settlement of the Variable Forward Transaction Confirmation, a notice from the
Preferred Unitholder substantially in the form of Exhibit B hereto.

Section 7.04 Transfer of Units, Non-Participating Units and Capital with the
Transfer of an Interest. Notwithstanding anything herein to the contrary but
subject to Article VIII of the Newmark Holdings Limited Partnership Agreement
and Article VIII of the BGC Holdings Limited Partnership Agreement, each Partner
who Transfers an Interest shall be deemed to have Transferred the entire
Interest, including the associated Units, Non-Participating Units and Capital
with respect to such Interest, or, if a portion of an Interest is being
Transferred, each Partner who Transfers a portion of an Interest shall specify
the number of Units being so Transferred and such Transfer shall include a
proportionate amount of Capital with respect to such Interest, to the
Transferee.

Section 7.05 Encumbrances. No Partner may charge or encumber its Interest or
otherwise subject its Interest to a lien, pledge, security interest, right of
first refusal, option or other similar limitation, except in each case for those
created by this Agreement.

 

28



--------------------------------------------------------------------------------

Section 7.06 Legend. Each Partner agrees that any certificate issued to it to
evidence its Interests shall have inscribed conspicuously on its front or back
the following legend:

THE PARTNERSHIP INTEREST IN NEWMARK PARTNERS, L.P. REPRESENTED BY THIS
CERTIFICATE (INCLUDING ASSOCIATED UNITS AND CAPITAL) HAS NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR FOREIGN
JURISDICTION, AND THIS PARTNERSHIP INTEREST MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED OF, IN WHOLE
OR IN PART, EXCEPT (A) EITHER (1) WHILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE REGISTRATIONS AND QUALIFICATIONS ARE IN
EFFECT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (INCLUDING, IF APPLICABLE, REGULATION S THEREUNDER) AND SUCH
OTHER APPLICABLE LAWS AND (B) IF PERMITTED BY THE AGREEMENT OF LIMITED
PARTNERSHIP OF NEWMARK PARTNERS, L.P., AS IT MAY BE AMENDED FROM TIME TO TIME,
WHICH CONTAINS STRICT PROHIBITIONS ON TRANSFERS, SALES, ASSIGNMENTS, PLEDGES,
HYPOTHECATIONS, ENCUMBRANCES OR OTHER DISPOSITIONS OF THIS PARTNERSHIP INTEREST
OR ANY INTEREST THEREIN (INCLUDING ASSOCIATED UNITS AND CAPITAL).

Section 7.07 Effect of Transfer Not in Compliance with this Article. Any
purported Transfer of all or any part of a Partner’s Interest, or any interest
therein, that is not in compliance with this Article VII, or that would cause
the Partnership to be a “publicly traded partnership” (within the meaning of
Section 7704 of the Code), shall, to the fullest extent permitted by law, be
void ab initio and shall be of no effect.

ARTICLE VIII

REDEMPTION

Section 8.01 Redemption of Units Following a Redemption of Founding/Working
Partner Interests or REU Interest.

(a) Founding Partner Interests. Upon any redemption or purchase by Newmark
Holdings of any Founding Partner Interest pursuant to Section 12.03 or 12.04 of
the Newmark Holdings Limited Partnership Agreement, Newmark Holdings shall cause
the Partnership to redeem and purchase from Newmark Holdings a number of Units
(and the associated Capital) equal to (A) the number of Newmark Holdings Units
underlying the redeemed or purchased Founding Partner Interest, multiplied by
(B) the Newmark Holdings Ratio as of immediately prior to the redemption or
purchase of such Founding Partner Interest. The aggregate purchase price that
the Partnership shall pay to Newmark Holdings in such redemption shall be an
amount of cash equal to (x) the number of Units so redeemed multiplied by
(y) the Current Market Price multiplied by (z) the Exchange Ratio; provided
that, upon mutual agreement of the general partner of Newmark Holdings and the
General Partner, the Partnership may, in lieu of cash, pay all or a portion of
this amount in Publicly Traded Shares, valued at the average of the closing
prices of such shares (as reported by the Nasdaq Global Select Market or any
other national securities exchange or quotation system on which such shares are
then listed or quoted) during the 10-trading-day period immediately preceding
each payment (or by such other fair and reasonable pricing method as they may
agree), or other property, valued at its then-fair market value, as determined
by them.

(b) Working Partner Interests. Upon any redemption or purchase by Newmark
Holdings of any Working Partner Interest pursuant to Section 12.03 or 12.04 of
the Newmark Holdings Limited Partnership Agreement, Newmark Holdings shall cause
the Partnership to redeem and purchase

 

29



--------------------------------------------------------------------------------

from Newmark Holdings a number Units (and the associated Capital) equal to
(A) the number of Newmark Holdings Units underlying the redeemed or purchased
Working Partner Interest, multiplied by (B) the Newmark Holdings Ratio as of
immediately prior to the redemption or purchase of such Working Partner
Interest. The aggregate purchase price that the Partnership shall pay to Newmark
Holdings in such redemption shall be an amount of cash equal to the amount
required by Newmark Holdings to redeem or purchase such Working Partner
Interest; provided that, upon mutual agreement of the general partner of Newmark
Holdings and the General Partner, the Partnership may, in lieu of cash, pay all
or a portion of this amount in Publicly Traded Shares, valued at the average of
the closing prices of such shares (as reported by the Nasdaq Global Select
Market or any other national securities exchange or quotation system on which
such shares are then listed or quoted) during the 10-trading-day period
immediately preceding each payment (or by such other fair and reasonable pricing
method as they may agree), or other property valued at its then-fair market
value, as determined by them.

(c) REU Interests. Upon any redemption or purchase by Newmark Holdings of any
REU Interest pursuant to Section 12.03 or 12.04 of the Newmark Holdings Limited
Partnership Agreement, Newmark Holdings shall cause the Partnership to redeem
and purchase from Newmark Holdings a number of Units (and the associated
Capital) equal to (A) the number of Newmark Holdings Units underlying the
redeemed or purchased REU Interest, multiplied by (B) the Newmark Holdings Ratio
as of immediately prior to the redemption or purchase of such REU Interest. The
aggregate purchase price that the Partnership shall pay to Newmark Holdings in
such redemption shall be an amount of cash equal to the amount required by
Newmark Holdings to redeem or purchase such REU Interest (including the REU
Post-Termination Payment (as defined in the Newmark Holdings Limited Partnership
Agreement), if any); provided that, upon mutual agreement of the general partner
of Newmark Holdings and the General Partner, the Partnership may, in lieu of
cash, pay all or a portion of this amount in Publicly Traded Shares, valued at
the average of the closing prices of such shares (as reported by the Nasdaq
Global Select Market or any other national securities exchange or quotation
system on which such shares are then listed or quoted) during the 10-trading-day
period immediately preceding each payment (or by such other fair and reasonable
pricing method as they may agree), or other property valued at its then-fair
market value, as determined by them.

Section 8.02 Optional Redemption of Units in Connection with a Repurchase of
Newmark Common Stock. At the election of Newmark, in connection with a
repurchase by Newmark of its Class A Common Stock or a similar action, the
Partnership, directly or indirectly through its Subsidiaries, shall redeem and
purchase from Newmark a number of Units (and the associated Capital) equal to
(a) the number of shares of Newmark Common Stock repurchased or expected to be
repurchased multiplied by (b) the Newmark Ratio as of immediately prior to the
such repurchase or expected repurchase or similar action. The aggregate purchase
price that the Partnership shall pay to Newmark in such redemption shall be an
amount of cash equal to the gross amount paid or expected to be paid by Newmark
to repurchase its stock or take similar action, including any commissions paid.

ARTICLE IX

EXCHANGE RIGHTS

Section 9.01 Exchange Rights of Exchangeable Preferred Units.

(a) During an Exchangeable Preferred Period with respect to a series of
Exchangeable Preferred Limited Partnership Interest, such series of Exchangeable
Preferred Limited Partnership Interest shall be exchangeable, in whole but not
in part, (i) at the option of the Limited Partners holding the Preferred
Required Voting Percentage with respect to such series (a “Limited Partner
Optional Preferred Exchange”), or (ii) at the option of the Partnership (a
“Partnership Optional Preferred Exchange”), in the case of each of (i) and (ii),
through exchange by the Partnership for shares of Newmark Class A Common Stock,
on the terms, and subject to the conditions, set forth in this Article IX (an
“Exchangeable Preferred Newmark Exchange”).

 

30



--------------------------------------------------------------------------------

(b) In an Exchangeable Preferred Newmark Exchange, the entire Exchangeable
Preferred Limited Partnership Interest that shall be exchangeable shall be
exchangeable during the applicable Exchangeable Preferred Period for: (i) if the
Business Revenue applicable to such Exchangeable Preferred Limited Partnership
Interest is equal to or greater than the Target Revenue, a number of shares of
Newmark Class A Common Stock equal to the Ultimate Liquidation Preference of
such Exchangeable Preferred Limited Partnership Interest divided by $14.78; and
(ii) if the Business Revenue applicable to such Exchangeable Preferred Limited
Partnership Interest is less than the Target Revenue, a number of shares of
Newmark Class A Common Stock equal to the Newmark Common Stock Amount applicable
to such Exchangeable Preferred Limited Partnership Interest. Upon an
Exchangeable Preferred Newmark Exchange, Newmark agrees to issue to the
Partnership a number of shares of Newmark Class A Common Stock determined in
accordance with the immediately preceding sentence. As payment for such shares
of Newmark Class A Common Stock issued pursuant to the immediately preceding
sentence, (A) on the date of issuance of such shares of Newmark Class A Common
Stock, the Partnership shall pay to Newmark an aggregate amount of cash equal to
the aggregate par value of such shares of Newmark Class A Common Stock and
(B) on the “Modified Physical Settlement Payment Date” (as such term is defined
in the Variable Forward Transaction Confirmation), the Partnership shall pay to
Newmark an aggregate amount of cash equal to (x) the “Settlement Value” payable
by the holder of such Exchangeable Preferred Limited Partnership Interest to the
“Counterparty” upon a “Modified Physical Settlement” (as such terms are defined
in the Variable Forward Transaction Confirmation) minus (y) the aggregate amount
of cash paid by the Partnership to Newmark pursuant to clause (A) above. Unless
otherwise determined by the board of directors of Newmark, Newmark shall,
immediately following the receipt of the aggregate amount of cash described in
clause (A) and clause (B) above, contribute such aggregate amount of cash to the
Partnership in exchange for a Limited Partnership Interest consisting of a
number of Units equal to (x) the number of shares of Newmark Class A Common
Stock issued pursuant to this Section 9.01(b) in respect of the exchange of such
Exchangeable Preferred Limited Partnership Interest, divided by (y) the Exchange
Ratio as of immediately prior to the issuance of such shares of Newmark Class A
Common Stock.

(c) A holder of Exchangeable Preferred Limited Partnership Interest is not
entitled to any rights of a holder of shares of Newmark Class A Common Stock
with respect to such Exchangeable Preferred Limited Partnership Interest unless
and until such Interest shall have been exchanged therefor in accordance with
this Article IX.

(d) Reserved.

(e) Exchange Notice.

(i) Limited Partner Optional Preferred Exchange. To exercise the Exchangeable
Preferred Exchange Right during an Exchangeable Preferred Period in a Limited
Partner Optional Preferred Exchange, holders of Exchangeable Preferred Limited
Partnership Interests who elect to exercise their Exchangeable Preferred
Exchange Right pursuant to Section 9.01(a)(i) (the “Electing Partners”) shall
prepare and deliver to Newmark and the Partnership a written request signed by
each such Electing Partner (1) stating which of the Series A Exchangeable
Preferred Units or the Series B Exchangeable Preferred Units, as applicable,
together with the Series A Exchangeable Preferred Limited Partnership Interest
and the Series B Exchangeable Preferred Limited Partnership Interest, as
applicable, that such Electing Partner desires to exchange, (2) stating the
Requested Preferred Exchange Effective Date and (3) representing, warranting and
certifying to each of Newmark and the Partnership that, as of the date of such
notice and as of the Requested Preferred Exchange Effective Date, such Electing
Partner is the sole record and beneficial owner of such Exchangeable Preferred
Units, free and clear of all Encumbrances other than those created by this
Agreement (each such request, a “Limited Partner Preferred Exchange Request”).

 

31



--------------------------------------------------------------------------------

(ii) Partnership Optional Preferred Exchange. To exercise the Exchangeable
Preferred Exchange Right during an Exchangeable Preferred Period in a
Partnership Optional Preferred Exchange pursuant to Section 9.01(a)(ii), the
Partnership shall prepare and deliver to Newmark and the Preferred Unitholder a
written request signed by an authorized officer of the Partnership (1) stating
which of the Series A Exchangeable Preferred Units or the Series B Exchangeable
Preferred Units, as applicable, together with the Series A Exchangeable
Preferred Limited Partnership Interest and the Series B Exchangeable Preferred
Limited Partnership Interest, as applicable, that the Partnership desires the
Exchangeable Preferred Limited Partner to exchange and (2) stating the Requested
Preferred Exchange Effective Date (each such request, a “Partnership Preferred
Exchange Request” and together with a Limited Partner Preferred Exchange
Request, a “Preferred Exchange Request”).

(iii) The General Partner shall effectuate an Exchangeable Preferred Newmark
Exchange on or after the Requested Preferred Exchange Effective Date, but in any
event within five Business Days from the Requested Preferred Exchange Effective
Date, subject to the provisos contained in the definition of “Requested
Preferred Exchange Effective Date” (such date of an Exchangeable Preferred
Newmark Exchange, the “Preferred Exchange Effective Date”). Each of Newmark and
the General Partner shall have the right to determine whether any Preferred
Exchange Request is proper or to waive any impropriety, or any requirement, of
these procedures. Once delivered, a Preferred Exchange Request shall be
irrevocable.

(f) Each Exchangeable Preferred Newmark Exchange shall be consummated effective
as of the close of Newmark’s business on the applicable Preferred Exchange
Effective Date (such time, the “Preferred Exchange Effective Time”), and the
Electing Partner shall be deemed to have become the holder of record of the
applicable number of shares of Newmark Class A Common Stock at such Preferred
Exchange Effective Time, and all rights of the Electing Partner in respect of
the portion of the Exchangeable Preferred Units so exchanged shall terminate at
such Preferred Exchange Effective Time.

Section 9.02 No Fractional Shares of Newmark Class A Common Stock.
Notwithstanding anything to the contrary herein, the Partnership will not
transfer any fractional shares of Newmark Class A Common Stock in any
Exchangeable Preferred Newmark Exchange. In lieu thereof, in each Exchangeable
Preferred Newmark Exchange, the Partnership will provide cash representing such
fractional share.

Section 9.03 Taxes in Respect of a Exchangeable Preferred Newmark Exchange. In
any Exchangeable Preferred Newmark Exchange for shares of Newmark Class A Common
Stock, Newmark shall pay any documentary, stamp, or similar issue or transfer
tax due on the issue of the Newmark Class A Common Stock and upon the transfer
of such Newmark Class A Common Stock in such Exchangeable Preferred Newmark
Exchange. Nothing herein shall preclude any tax withholding required by law or
regulation.

Section 9.04 Reservation of Newmark Common Stock. Newmark covenants and agrees
that it shall from time to time as may be necessary reserve, out of its
authorized but unissued Newmark Class A Common Stock, a sufficient number of
shares of Newmark Class A Common Stock to effect the exchange of all then
outstanding Exchangeable Preferred Units for shares of Newmark Class A Common
Stock pursuant to the Exchangeable Preferred Newmark Exchange. Newmark covenants
and agrees that all shares of Newmark Class A Common Stock issued in connection
with an Exchangeable Preferred

 

32



--------------------------------------------------------------------------------

Newmark Exchange will be duly authorized, validly issued, fully paid and
nonassessable and will be free from preemptive rights and free of any
Encumbrances. Newmark covenants and agrees that all shares of Newmark Class A
Common Stock issued in connection with an Exchangeable Preferred Newmark
Exchange will be Publicly Traded Shares.

Section 9.05 Compliance with Applicable Laws in the Exchange. Newmark shall use
its reasonable best efforts to promptly comply with all federal and state
securities laws regulating the offer and delivery of shares of Newmark Class A
Common Stock upon each Exchangeable Preferred Newmark Exchange and to list or
cause to be have quoted such shares of Newmark Class A Common Stock on each
national securities exchange, Nasdaq Global Select Market, over-the-counter
market or other market on which the Newmark Class A Common Stock may then be
listed or quoted (if any); provided, however, that if rules of such exchange or
market permit Newmark to defer the listing of such Newmark Class A Common Stock
until the first Exchangeable Preferred Newmark Exchange, Newmark shall use its
reasonable best efforts to list such Newmark Class A Common Stock in accordance
with such rules at such time.

Section 9.06 Adjustments. If, after the date hereof, the outstanding Newmark
Class A Common Stock shall have been changed by reason of any reclassification,
recapitalization, stock split, split-up, combination or exchange of stock, or a
dividend payable in securities of Newmark shall be declared with a record date
within such period, or any similar event shall have occurred, the calculation
set forth in Section 9.01(c) and any other similarly dependent items, as the
case may be, shall be adjusted to provide the holder of an Exchangeable
Preferred Limited Partnership Interest with the same economic rights as was
contemplated by this Agreement, the Parent Agreement and the Variable Forward
Transaction Confirmation prior to such event.

Section 9.07 Beneficial Ownership. Notwithstanding anything to the contrary
herein, in no event shall a holder of an Exchangeable Preferred Limited
Partnership Interest be entitled to receive, or shall be deemed to receive, any
shares of Newmark Class A Common Stock upon any Exchangeable Preferred Newmark
Exchange if, immediately upon giving effect to such receipt of such shares, an
Excess Ownership Position would exist. If any delivery owed to such holder
hereunder is not made, in whole or in part, as a result of this provision, the
Partnership’s obligation to make such delivery shall not be extinguished and the
Partnership shall make such delivery as promptly as practicable after, but in no
event later than three Business Days after, such holder gives notice to the
General Partner that such delivery would not result in the existence of an
Excess Ownership Position. As used herein, “Excess Ownership Position” means
with respect to a holder of an Exchangeable Preferred Limited Partnership
Interest, at any time, that (1) such holder beneficially owns more than 4.5% of
the total shares of Newmark Class A Common Stock outstanding for purposes of
Section 13(d) of the Securities Exchange Act or 1934, as amended (including by
virtue of being part of a group or other aggregation with another person), or
(2) under any other applicable law, rule, regulation or regulatory order or
organizational documents or contracts of Newmark applicable to ownership of
shares of Newmark Class A Common Stock, such holder is deemed to own (including
constructive ownership, however defined) a percentage of total number of shares
of Newmark Class A Common Stock outstanding exceeding, or within 1% of
exceeding, the threshold that would give rise to any obligation of, or
restriction or other adverse effect on, such holder or any Affiliate thereof. As
of the date hereof, it is not expected that the receipt by the holder of an
Exchangeable Preferred Limited Partnership Interest of the shares of Newmark
Class A Common Stock upon an Exchangeable Preferred Newmark Exchange would cause
the holder of the Exchangeable Preferred Limited Partnership Interest to be in
an Excess Ownership Position (but no assurance is given that such holder will
not be in an Excess Ownership Position in the future).

 

33



--------------------------------------------------------------------------------

ARTICLE X

DISSOLUTION

Section 10.01 Dissolution. The Partnership shall be dissolved and its affairs
wound up upon the first to occur of the following:

(a) an election to dissolve the Partnership made by the General Partner;
provided that such dissolution shall require the prior approval of the Limited
Partners (by affirmative vote of a Majority in Interest);

(b) at any time there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Act;

(c) any event that results in the General Partner ceasing to be a general
partner of the Partnership under the Act; provided that the Partnership shall
not be dissolved and required to be wound up in connection with any such event
if (i) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (ii) within 90 days after the
occurrence of such event, a majority of the Limited Partners agree in writing or
vote to continue the business of the Partnership and to the appointment,
effective as of the date of such event, if required, of one or more additional
general partners of the Partnership; or

(d) the entry of a decree of judicial dissolution under Section 17-802 of the
Act.

To the fullest extent permitted by law, none of the Partners shall have any
right to terminate, dissolve or have redeemed their class of Interests or,
except for the General Partner in accordance with this Section 10.01, to
terminate, windup or dissolve the Partnership. Each Partner shall use its
reasonable best efforts to prevent the dissolution of the Partnership, except in
the case of a dissolution pursuant to this Section 10.01.

Section 10.02 Liquidation. Upon a dissolution pursuant to Section 10.01, the
Partnership’s business and assets shall be wound up promptly in an orderly
manner. The General Partner shall be the liquidator to wind up the affairs of
the Partnership. In performing its duties, the General Partner is authorized to
sell, exchange or otherwise dispose of the Partnership’s business and assets in
accordance with the Act in any reasonable manner that the General Partner
determines to be in the best interests of the Partners. Upon completion of the
winding-up of the Partnership, the General Partner shall prepare and submit to
each Limited Partner a final statement with respect thereto.

Section 10.03 Distributions.

(a) In the event of a dissolution of the Partnership pursuant to Section 10.01,
the Partnership shall apply and distribute the proceeds of the dissolution as
provided below:

(i) first, to the creditors of the Partnership, including Partners that are
creditors of the Partnership to the extent permitted by law, in satisfaction of
the liabilities of the Partnership (by payment or by the making of reasonable
provision for payment thereof, including the setting up of any reserves which
the General Partner determines, in its sole and absolute discretion, are
necessary therefor);

(ii) second, to the repayment of any loans or advances that may have been made
by any of the Partners to the Partnership;

 

34



--------------------------------------------------------------------------------

(iii) third, to the Partners in proportion to (and to the extent of) the
positive balances in their respective Capital Accounts; and

(iv) thereafter, to the Partners (other than the Exchangeable Preferred Limited
Partners) in proportion to their respective Percentage Interests.

(b) Cancellation of Certificate of Limited Partnership. Upon completion of a
liquidation and distribution pursuant to Section 10.03(a) following a
dissolution of the Partnership pursuant to Section 10.01, the General Partner
shall execute, acknowledge and cause to be filed a certificate of cancellation
of the Certificate of Limited Partnership of the Partnership in the office of
the Secretary of State of the State of Delaware. The Partnership’s existence as
a separate legal entity shall continue until cancellation of the Certificate of
Limited Partnership as provided in the Act.

Section 10.04 Reconstitution. Nothing contained in this Agreement shall impair,
restrict or limit the rights and powers of the Partners under the laws of the
State of Delaware and any other jurisdiction in which the Partnership is doing
business to reform and reconstitute themselves as a limited partnership
following dissolution of the Partnership either under provisions identical to
those set forth herein or any others which they may deem appropriate.

Section 10.05 Deficit Restoration. Upon the termination of the Partnership, no
Limited Partner shall be required to restore any negative balance in his, her or
its Capital Account to the Partnership. The General Partner shall be required to
contribute to the Partnership an amount equal to its deficit Capital Account
balance within the period prescribed by Treasury Regulation section
1.704-1(b)(2)(ii)(c).

ARTICLE XI

INDEMNIFICATION AND EXCULPATION

Section 11.01 Exculpation. Neither a General Partner nor any Affiliate or
director or officer of a General Partner or any such Affiliate shall be
personally liable to the Partnership or the Limited Partners for a breach of
this Agreement or any fiduciary duty as a General Partner or as an Affiliate or
director or officer of a General Partner or any such Affiliate, except to the
extent such exemption from liability or limitation thereof is not permitted
under the Act as the same exists or may hereafter be amended. Any repeal or
modification of the immediately preceding sentence shall not adversely affect
any right or protection of such Person existing hereunder with respect to any
act or omission occurring prior to such repeal or modification. A General
Partner may consult with legal counsel, accountants, appraisers, management
consultants, investment bankers and other consultants and advisors selected by
it and the opinion of any such Person as to matters which the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by the General Partner in good faith and in
accordance with such opinion. A General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the obligations imposed on it
hereunder either directly or by or through one or more agents, and the General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the General Partner with due care.

Section 11.02 Indemnification.

(a) Each Person who was or is made a party or is threatened to be made a party
to or is involved in any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (hereinafter a “proceeding”), by reason of the
fact that he or she, or a Person of whom he or she is the legal representative,
is or was a or has agreed to become a General Partner, or any director or
officer of the General Partner or of the Partnership, or is or was serving at
the request of the Partnership as a

 

35



--------------------------------------------------------------------------------

director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is alleged action
in an official capacity as a director, officer, employee or agent or in any
other capacity while surviving as a director, officer, employee or agent, shall
be indemnified and held harmless by the Partnership to the fullest extent
authorized by the General Corporation Law of the State of Delaware (the “DGCL”)
as the same exists or may hereafter be amended (but, in the case of any such
amendment, to the fullest extent permitted by law, only to the extent that such
amendment permits the Partnership to provide broader indemnification rights than
the DGCL permitted the Partnership to provide prior to such amendment), as if
the Partnership were a corporation organized under the DGCL, against all
expense, liability and loss (including attorneys’ fees and expenses, judgments,
fines, amounts paid or to be paid in settlement, and excise taxes or penalties
arising under the Employee Retirement Income Security Act of 1974) reasonably
incurred or suffered by such Person in connection therewith and such
indemnification shall continue as to a Person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of his or her heirs,
executors and administrators; provided, however, that except as provided in
Section 11.02(c), the Partnership shall indemnify any such Person seeking
indemnification in connection with a proceeding (or part thereof) initiated by
such Person only if such proceeding (or part thereof) was authorized by the
General Partner. The right to indemnification conferred in this Section 11.02
shall be a contract right and shall include the right to be paid by the
Partnership the expenses, including attorneys’ fees and expenses, incurred in
defending any such proceeding in advance of its financial disposition; provided,
however, that if the applicable law requires that the payment of such expenses
incurred by a director or officer in his or her capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
such Person while a director or officer, including service to an employee
benefit plan) in advance of the final disposition of a proceeding shall be made
only upon delivery to the Partnership of an undertaking by or on behalf of such
director or officer to repay all amounts so advanced if it shall ultimately be
determined that such director or officer is not entitled to be indemnified under
this Section 11.02 or otherwise, then such advancement of expenses shall be
conditioned upon the delivery of such an undertaking by such director or officer
to the Partnership.

(b) To obtain indemnification under this Section 11.02, a claimant shall submit
to the Partnership a written request, including therein or therewith such
documentation and information as is reasonably available to the claimant and is
reasonably necessary to determine whether and to what extent the claimant is
entitled to indemnification. Upon written request by a claimant for
indemnification pursuant to the first sentence of this Section 11.02(b), a
determination, if required by applicable law, with respect to the claimant’s
entitlement thereto shall be made as follows: (i) if requested by the claimant,
by Independent Counsel (as hereinafter defined), or (ii) if no request is made
by the claimant for a determination by Independent Counsel, (x) by the Board of
Directors of Newmark by a majority vote of a quorum consisting of Disinterested
Directors (as hereinafter defined) or (y) if a quorum of the Board of Directors
of Newmark consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board of Directors of Newmark, a copy of
which shall be delivered to the claimant, or (z) if a quorum of Disinterested
Directors so directs, by the affirmative vote of a Majority in Interest. In the
event that the determination of entitlement to indemnification is to be made by
Independent Counsel at the request of the claimant, the Independent Counsel
shall be selected by the Board of Directors of Newmark unless there shall have
occurred within two years prior to the date of the commencement of the action,
suit or proceeding for which indemnification is claimed a “Change of Control” as
defined in the Newmark Group, Inc. Long-Term Incentive Plan, in which case the
Independent Counsel shall be selected by the claimant unless the claimant shall
request that such selection be made by the Board of Directors of Newmark. If it
is so determined that the claimant is entitled to indemnification, payment to
the claimant shall be made within ten (10) days after such determination.

 

36



--------------------------------------------------------------------------------

(c) If a claim under Section 11.02(a) is not paid in full by the Partnership
within thirty (30) days after a written claim pursuant to Section 11.02(b) has
been received by the Partnership, the claimant may at any time thereafter bring
suit against the Partnership to recover the unpaid amount of the claim and, if
successful in whole or in part, the claimant shall be entitled to be paid also
the expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the
undertaking required by Section 11.02, if any, has been tendered to the
Partnership) that the claimant has not met the standards of conduct which make
it permissible under the DGCL as the same exists or may hereafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Partnership to provide broader indemnification rights than it
permitted the Partnership to provide prior to such amendment) for the
Partnership to indemnify the claimant for the amount claimed if the Partnership
were a corporation organized under the DGCL, but the burden of proving such
defense shall be on the Partnership. Neither the failure of the Partnership
(including the Board of Directors of Newmark, Independent Counsel or a Majority
in Interest) to have made a determination prior to the commencement of such
action that indemnification of the claimant is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in the
DGCL, nor an actual determination by the Partnership (including the Board of
Directors of Newmark, Independent Counsel or a Majority in Interest) that the
claimant has not met such applicable standard of conduct, shall be a defense to
such action or create a presumption that the claimant has not met the applicable
standard of conduct.

(d) If a determination shall have been made pursuant to Section 11.02(b) that
the claimant is entitled to indemnification, the Partnership shall be bound by
such determination in any judicial proceeding commenced pursuant to
Section 11.02(c).

(e) The Partnership shall be precluded from asserting in any judicial proceeding
commenced pursuant to Section 11.02(c) that the procedures and presumptions of
this Section 11.02 are not valid, binding and enforceable and shall stipulate in
such proceeding that the Partnership is bound by all the provisions of this
Section 11.02.

(f) The right to indemnification and the payment of expenses incurred in
defending a proceeding in advance of its final disposition conferred in this
Section 11.02 shall not be exclusive of any other right that any Person may have
or hereafter acquire under any statute, provision of this Agreement, agreement,
vote of the Limited Partners (by affirmative vote of a Majority in Interest) or
Disinterested Directors or otherwise. No amendment or other modification of this
Section 11.02 shall in any way diminish or adversely affect the rights of a
General Partner, a Limited Partner or any directors, officers, employees or
agents of the General Partner in respect of any occurrence or matter arising
prior to any such amendment or other modification.

(g) The Partnership may, to the extent authorized from time to time by the
General Partner, grant rights to indemnification, and rights to be paid by the
Partnership the expenses incurred in defending any proceeding in advance of its
final disposition, to any employee or agent of the Partnership to the fullest
extent of the provisions of this Section 11.02 with respect to the
indemnification and advancement of expenses of a General Partner, or any
director or officer of the General Partner or of the Partnership.

(h) If any provision or provisions of this Section 11.02 shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Section 11.02
(including each portion of this Section 11.02 containing any such provision held
to be invalid, illegal or unenforceable, that is not itself held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
and (ii) to the fullest extent possible, the provisions of this Section 11.02
(including each such portion of this Section 11.02 containing any such provision
held to be invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

37



--------------------------------------------------------------------------------

(i) For purposes of this Article XI:

(i) “Disinterested Director” means a director of Newmark who is not and was not
a party to the matter in respect of which indemnification is sought by the
claimant.

(ii) “Independent Counsel” means a law firm, a member of a law firm, or an
independent practitioner, that is experienced in matters of corporation law and
shall include any Person who, under the applicable standards of professional
conduct then prevailing, would not have a conflict of interest in representing
either the Partnership or the claimant in an action to determine the claimant’s
rights under this Section 11.02.

(j) Any notice, request or other communication required or permitted to be given
to the Partnership under this Section 11.02 shall be in writing and either
delivered in person or sent by facsimile, overnight mail or courier service, or
certified or registered mail, postage prepaid, return receipt requested, to the
General Partner and shall be effective only upon receipt by the General Partner.

Section 11.03 Insurance. The Partnership may maintain insurance, at its expense,
to protect itself and any director, officer, employee or agent of the
Partnership or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Partnership would have the power to indemnify such Person against such expense,
liability or loss under the DGCL if the Partnership were a corporation organized
under the DGCL. To the extent that the Partnership maintains any policy or
policies providing such insurance, each such director or officer, and each such
agent or employee to which rights of indemnification have been granted as
provided in Section 11.02 shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
thereunder for any such director, officer, employee or agent.

Section 11.04 Subrogation. In the event of payment of indemnification to a
Person described in Section 11.02, the Partnership shall be subrogated to the
extent of such payment to any right of recovery such person may have and such
person, as a condition of receiving indemnification from the Partnership, shall
execute all documents and do all things that the Partnership may deem necessary
or desirable to perfect such right of recovery, including the execution of such
documents necessary to enable the Partnership effectively to enforce any such
recovery.

Section 11.05 No Duplication of Payments. The Partnership shall not be liable
under this Article XI to make any payment in connection with any claim made
against a Person described in Section 11.02 to the extent such Person has
otherwise received payment (under any insurance policy or otherwise) of the
amounts otherwise payable as indemnity hereunder.

Section 11.06 Survival. This Article X shall survive any termination of this
Agreement.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Amendments. Except as provided in Section 1.03 with respect to
this Agreement, the Certificate of Limited Partnership and this Agreement may
not be amended except with (and any such amendment shall be authorized upon
obtaining) the approval of each of the General Partner and the Limited Partners
(by the affirmative vote of a Majority in Interest); provided that this
Agreement shall not be amended to (i) amend any provisions which require the
consent of a specified percentage in

 

38



--------------------------------------------------------------------------------

interest of the Limited Partners without the consent of that specified
percentage in interest of the Limited Partners; (ii) alter the interest of any
Partner in the amount or timing of distributions or the allocation of profits,
losses or credits (other than any such alteration caused by the acquisition of
additional Units by any Partner or the issuance of additional Units to any
Person pursuant to this Agreement or as otherwise expressly provided herein), if
such alteration would either (A) materially adversely affect the economic
interest of a Partner (other than Exchangeable Preferred Limited Partnership
Interests, which shall be governed by Section 4.09(b)(ii)) in the Partnership or
(B) materially adversely affect the value of Interests, in each case without the
consent of (x) the Partners holding at least two-thirds of all Units (other than
Exchangeable Preferred Units) in the case of an amendment applying in a
substantially similar manner to all classes of Interests or (y) two-thirds in
interest of the affected class or classes of the Partners (other than
Exchangeable Preferred Limited Partnership Interests, which shall be governed by
Section 4.09(b)(ii)) in the case of any other amendment; (iii) amend this
Agreement in a manner that violates the terms set forth in Section 4.09(b)(ii)
or (iv) amend this Agreement to alter the Special Voting Limited Partner’s
ability to remove a General Partner; provided, however, that the General Partner
may authorize, without further approval of any other Person or group, (1) any
amendment to this Agreement to correct any technicality, incorrect statement or
error apparent on the face hereof in order to further the intent of the parties
hereto, (2) correction of any formality or error apparent on the face hereof or
incorrect statement or defect in the execution hereof. Any merger or
consolidation of the Partnership with any third party that shall amend or
otherwise modify the terms of this Agreement shall require the approval of the
Persons referred to above to the extent the approval of such Persons would have
been required had such amendment or modification been effected by an amendment
to this Agreement or (3) any amendment as determined by the General Partner in
good faith to give effect to the issuance of additional Limited Partnership
Interests after the date hereof that are designated as Exchangeable Preferred
Limited Partnership Interests pursuant to Section 4.02(a)(ii)(7).

Section 12.02 Benefits of Agreement. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Partnership or
by any creditor of any of the Partners. Except as provided in Article XI with
respect to Persons entitled to indemnification pursuant to such Article and
except for any consent right provided to Cantor as set forth in this Agreement,
nothing in this Agreement shall be deemed to create any right in any Person not
a party hereto, and this instrument shall not be construed in any respect to be
a contract in whole or in part for the benefit of any third person.

Section 12.03 Waiver of Notice. Whenever any notice is required to be given to
any Partner or other Person under the provisions of the Act or this Agreement, a
waiver thereof in writing, signed by the Person or Persons entitled to such
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Neither the business to be transacted
at, nor the purpose of, any meeting of the Partners (if any shall be called) or
the General Partner need be specified in any waiver of notice of such meeting.

Section 12.04 Jurisdiction and Forum; Waiver of Jury Trial.

(a) Each of the Partners agrees, to the fullest extent permitted by law, that
all Actions arising out of or in connection with this Agreement, the
Partnership’s affairs, the rights or interests of the Partners or the estate of
any deceased Partner (to the extent that they are related to any of the
foregoing), or for recognition and enforcement of any judgment arising out of or
in connection with this Agreement or any breach or termination or alleged breach
or termination of this Agreement, shall be tried and determined exclusively in
the state or federal courts in the State of Delaware, and each of the Partners
hereby irrevocably submits with regard to any such Action for itself and in
respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the Partners hereby expressly
waives, to the fullest extent permitted by law, any right it may have to assert,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any such Action: (i) any claim

 

39



--------------------------------------------------------------------------------

that it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (ii) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts; (iii) that
(A) any of the aforesaid courts is an inconvenient or inappropriate forum for
such Action, or (B) venue is not proper in any of the aforesaid courts; and
(iv) this Agreement, or the subject matter hereof or thereof, may not be
enforced in or by any of the aforesaid courts. With respect to any action
arising out of or relating to this Agreement or any obligation hereunder, each
Partner irrevocably and unconditionally, to the fullest extent permitted by law,
(x) agrees to appoint promptly upon request from the Partnership authorized
agents for the purpose of receiving service of process in any suit, action or
proceeding in Wilmington, Delaware; (y) consents to service of process in any
suit, action or proceeding in such jurisdictions; and (z) consents to service of
process by mailing a copy thereof to the address of the Partner determined under
Section 12.07 by U.S. registered or certified mail, by the closest foreign
equivalent of registered or certified mail, by a recognized overnight delivery
service, by service upon any agent specified pursuant to clause (x) above, or by
any other manner permitted by applicable law.

(b) EACH PARTNER WAIVES ANY RIGHT TO REQUEST OR OBTAIN A TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING GOVERNED BY THE TERMS OF THIS AGREEMENT OR PERTAINING TO THE
MATTERS GOVERNED BY THIS AGREEMENT. “MATTERS GOVERNED BY THIS AGREEMENT” SHALL
INCLUDE ANY AND ALL MATTERS AND AGREEMENTS REFERRED TO IN THIS AGREEMENT AND ANY
DISPUTES ARISING WITH RESPECT TO ANY SUCH MATTERS AND AGREEMENTS.

(c) The Partners acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the Partnership shall be entitled to an injunction or injunctions or
other equitable relief to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof and
thereof, this being in addition to any other remedy to which the Partnership may
be entitled by law or equity. Each Partner agrees not to oppose the granting of
such relief and agrees to waive any requirement for the securing or posting of
any bond in connection with such remedy.

Section 12.05 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective estates,
heirs, legal representatives, successors and permitted assigns, any additional
Partner admitted in accordance with the provisions hereof and any successor to a
trustee of a trust that is or becomes a party hereto.

Section 12.06 Confidentiality. In addition to any other obligations set forth in
this Agreement, each Partner recognizes that confidential information has been
and will be disclosed to such Partner by the Partnership and its Subsidiaries.
Each Partner (other than the Cantor Group, the BGC Partners Group, the Newmark
Group and the Preferred Unitholder) expressly agrees, whether or not at the time
a Partner of the Partnership or providing services to the Partnership and/or any
of its Subsidiaries, to (a) maintain the confidentiality of, and not disclose to
any Person without the prior written consent of the Partnership, any financial,
legal or other advisor to the Partnership, any information relating to the
business, clients, affairs or financial structure, position or results of the
Partnership or its affiliates (including any Affiliate) or any dispute that
shall not be generally known to the public or the securities industry (the
“Confidential Information”) and (b) not to use such Confidential Information
other than for the purpose of evaluating such Partner’s investment in the
Partnership or in connection with the discharge of any duties to the Partnership
or its affiliates such Partner may have in such Partner’s capacity as an
officer, director, employee or agent of the Partnership or its affiliates.
Notwithstanding Section 12.04 or any other provision herein to the contrary,
each Partner agrees that money damages would not be a sufficient remedy for any
breach of this Section 12.06(a) by such Partner, and that in addition to all
other remedies,

 

40



--------------------------------------------------------------------------------

the Partnership shall be entitled to injunctive or other equitable relief to
prevent or cure breaches of this Section 12.06(a) and to enforce specifically
the terms and provisions of this Section 12.06(a), this being in addition to any
other remedy to which the Partnership may be entitled by law or equity. Each
Partner agrees not to oppose the granting of such relief and agrees to waive any
requirement for the securing or posting of any bond in connection with such
remedy.

The Preferred Unitholder acknowledges and agrees that it shall not be entitled
to receive Confidential Information hereunder. In the event the Preferred
Unitholder voluntarily receives Confidential Information, and such Confidential
Information is not otherwise subject to the confidentiality provision set forth
in the Parent Agreement, the Preferred Unitholder shall, if requested by the
Partnership, enter into a customary non-disclosure agreement at such time.

Section 12.07 Notices. All notices and other communications required or
permitted by this Agreement shall be made in writing and any such notice or
communication shall be deemed delivered when delivered in Person, properly
transmitted by facsimile, e-mail or any other electronic communication or
posting or one (1) Business Day after it has been sent by an internationally
recognized overnight courier to the address for notices shown in the
Partnership’s records (or any other address provided to the Partnership in
writing for this purpose) or, if given to the Partnership, to the principal
place of business of the Partnership. Each Partner may from time to time change
its address for notices under this Section 12.07 by giving at least five
(5) days’ prior written notice of such changed address to the Partnership.

Section 12.08 No Waiver of Rights. No failure or delay on the part of any
Partner in the exercise of any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or of any other right or
power. The waiver by any Partner of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other or subsequent breach
hereunder. All rights and remedies existing under this Agreement are cumulative
and are not exclusive of any rights or remedies otherwise available.

Section 12.09 Power of Attorney. Each Partner agrees that, by its execution of
this Agreement, such Partner irrevocably constitutes and appoints the General
Partner as its true and lawful attorney-in-fact coupled with an interest, with
full power and authority, in its name, place and stead to make, execute,
acknowledge and record (a) all certificates, instruments or documents, including
fictitious name or assumed name certificates, as may be required by, or may be
appropriate under, the laws of any state or jurisdiction in which the
Partnership is doing or intends to do business and (b) all agreements,
documents, certificates or other instruments amending this Agreement or the
Certificate of Limited Partnership that may be necessary or appropriate to
reflect or accomplish (i) a change in the name or location of the principal
place of business of the Partnership or a change of name or address of a
Partner, (ii) the disposal or increase by a Partner of his Interest in the
Partnership or any part thereof, (iii) a distribution and reduction of the
capital contribution of a Partner or any other changes in the capital of the
Partnership, (iv) the dissolution or termination of the Partnership, (v) the
addition or substitution of a Person becoming a Partner of the Partnership and
(vi) any amendment to this Agreement, in each case only to the extent expressly
authorized and conducted in accordance with the other sections of this
Agreement. The power granted hereby is coupled with an interest and shall
survive the subsequent disability or incapacity of the principal.

Section 12.10 Severability. If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any applicable law, such provision shall be modified to the minimum extent
necessary to cause it to be enforceable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.

 

41



--------------------------------------------------------------------------------

Section 12.11 Headings. The section and article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to Sections,
Articles, Schedules or Exhibits contained herein mean Sections, Articles,
Schedules or Exhibits of this Agreement unless otherwise stated.

Section 12.12 Entire Agreement. This Agreement amends and restates in its
entirety the 2017 Amended and Restated Partnership Agreement, as such agreement
had been amended. This Agreement, including the exhibits, annexes and schedules
hereto, the Separation Agreement, the Ancillary Agreements and any other
instruments and agreements referenced herein, constitute the entire agreement
among the parties hereto and supersede all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof and thereof.

Section 12.13 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.

Section 12.14 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

Section 12.15 Opportunity; Fiduciary Duty. To the greatest extent permitted by
law and except as otherwise set forth in this Agreement, but notwithstanding any
duty otherwise existing at law or in equity:

(a) None of any Newmark Company, any BGC Partners Company, any Cantor Company or
any Newmark Holdings Company, the Preferred Unitholder, or any Preferred
Unitholder Permitted Transferee or any of their respective Representatives
shall, in its capacity as a holder of Interests or Affiliate of the Partnership,
owe or be liable for breach of any fiduciary duty to the Partnership or any
holders of Interests. In taking any action, making any decision or exercising
any discretion with respect to the Partnership, each Newmark Company, BGC
Partners Company, Cantor Company, Newmark Holdings Company, the Preferred
Unitholder, or any Preferred Unitholder Permitted Transferee and their
respective Representatives shall, in its capacity as a holder of Interests or
Affiliate of the Partnership, be entitled to consider such interests and factors
as it desires, including its own interests and those of its Representatives, and
shall have no duty or obligation to give any consideration to the interests of
or factors affecting the Partnership, the holders of Interests or any other
Person. Each Newmark Company, BGC Partners Company, Cantor Company, Newmark
Holdings Company, the Preferred Unitholder, or any Preferred Unitholder
Permitted Transferee and their respective Representatives shall have no duty or
obligation to abstain from participating in any vote or other action of the
Partnership, or any board, committee or similar body of any of the foregoing.
None of any Newmark Company, any BGC Partners Company, any Cantor Company or any
Newmark Holdings Company, the Preferred Unitholder, or any Preferred Unitholder
Permitted Transferee or any of their respective Representatives shall violate a
duty or obligation to the Partnership or the holders of Interests merely because
such Person’s conduct furthers such Person’s own interest. Any Newmark Company,
BGC Partners Company, Cantor Company, Newmark Holdings Company, the Preferred
Unitholder, or any Preferred Unitholder Permitted Transferee or any of their
respective Representatives may lend money to, and transact other business with,
the Partnership and its Representatives. The rights and obligations of any such
Person who lends money to, contracts with, borrows from or transacts business
with the Partnership or any of its Representatives are the same as those of a
Person who is not involved with the Partnership or any of its Representatives,
subject to other applicable law. No contract, agreement, arrangement or
transaction between any Newmark Company, BGC Partners Company, Cantor Company,
Newmark Holdings Company, the Preferred Unitholder, a Preferred Unitholder
Permitted Transferee or any of their respective Representatives, on the one
hand, and the Partnership or any of its Representatives, on the other hand,
shall be void or voidable solely because any Newmark Company, BGC Partners

 

42



--------------------------------------------------------------------------------

Company, Cantor Company, Newmark Holdings Company, the Preferred Unitholder, or
any Preferred Unitholder Permitted Transferee or any of their respective
Representatives has a direct or indirect interest in such contract, agreement,
arrangement or transaction, and any Newmark Company, any BGC Partners Company,
any Cantor Company, any Newmark Holdings Company, the Preferred Unitholder, or
any Preferred Unitholder Permitted Transferee or any of their respective
Representatives (i) shall have fully satisfied and fulfilled its duties and
obligations to the Partnership and the holders of Interests with respect
thereto; and (ii) shall not be liable to the Partnership or the holders of
Interests for any breach of any duty or obligation by reason of the entering
into, performance or consummation of any such contract, agreement, arrangement
or transaction, if:

(1) such contract, agreement, arrangement or transaction is approved by the
Board of Directors of Newmark or any committee thereof by the affirmative vote
of a majority of the disinterested directors, even if the disinterested
directors constitute less than a quorum; or

(2) such contract, agreement, arrangement or transaction, judged according to
the circumstances at the time of the commitment, is fair to the Partnership;

it being understood that, although each of (1) and (2) above shall be sufficient
to show that any Newmark Company, BGC Partners Company, Cantor Company or
Newmark Holdings Company, the Preferred Unitholder, or any Preferred Unitholder
Permitted Transferee or any of their respective Representatives (i) shall have
fully satisfied and fulfilled its duties and obligations to the Partnership and
the holders of Interests with respect thereto; and (ii) shall not be liable to
the Partnership or the holders of Interests for any breach of any duty or
obligation by reason of the entering into, performance or consummation of any
such contract, agreement, arrangement or transaction, none of (1) or (2) above
shall be required to be satisfied for such showing.

All directors of Newmark may be counted in determining the presence of a quorum
at a meeting of the Board of Directors of Newmark or of a committee thereof that
authorizes such contract, agreement, arrangement or transaction.

Directors of the General Partner who are also directors or officers of any
Newmark Company, any BGC Partners Company, any Cantor Company or any Newmark
Holdings Company or any of their respective Representatives shall not owe or be
liable for breach of any fiduciary duty to the Partnership or any of holders of
Interests for any action taken by any Newmark Company, any BGC Partners Company,
any Cantor Company or any Newmark Holdings Company or their respective
Representatives, in their capacity as a holder of Interests or Affiliate of the
Partnership.

Nothing herein contained shall prevent any Newmark Company, any BGC Partners
Company, any Cantor Company, any Newmark Holdings Company, the Preferred
Unitholder, or any Preferred Unitholder Permitted Transferee or any of their
respective Representatives from conducting any other business, including serving
as an officer, director, employee, or stockholder of any corporation,
partnership or limited liability company, a trustee of any trust, an executor or
administrator of any estate, or an administrative official of any other business
or not-for-profit entity, or from receiving any compensation in connection
therewith.

(b) None of any Newmark Company, BGC Partners Company, Cantor Company, any
Newmark Holdings Company, the Preferred Unitholder, or any Preferred Unitholder
Permitted Transferee or any of their respective Representatives shall owe any
duty to refrain from (i) engaging in the same or similar activities or lines of
business as the Partnership and its Representatives or (ii) doing business with
any of the Partnership’s or its Representatives’ clients or customers, in each
case regardless of whether such Newmark Company, BGC Partners Company, Cantor
Company, Newmark Holdings

 

43



--------------------------------------------------------------------------------

Company, the Preferred Unitholder, or any Preferred Unitholder Permitted
Transferee or Representative is also a Representative of the Partnership. In the
event that any Newmark Company, any BGC Partners Company, any Cantor Company,
any Newmark Holdings Company, the Preferred Unitholder, or any Preferred
Unitholder Permitted Transferee or any of their respective Representatives
acquires knowledge of a potential transaction or matter that may be a Corporate
Opportunity for any Newmark Company, any BGC Partners Company, any Cantor
Company, any Newmark Holdings Company, the Preferred Unitholder, or any
Preferred Unitholder Permitted Transferee or any of their respective
Representatives, on the one hand, and the Partnership or any of its
Representatives, on the other hand, such Newmark Company, BGC Partners Company,
Cantor Company, Newmark Holdings Company, the Preferred Unitholder, or Preferred
Unitholder Permitted Transferee or Representatives, as the case may be, shall
have no duty to communicate or offer such Corporate Opportunity to the
Partnership or its Representatives, regardless of whether such Newmark Company,
BGC Partners Company, Cantor Company, Newmark Holdings Company, the Preferred
Unitholder, or Preferred Unitholder Permitted Transferee or Representative is
also a Representative of the Partnership, subject to Section 12.15(c). None of
any Newmark Company, any BGC Partners Company, any Cantor Company, any Newmark
Holdings Company, the Preferred Unitholder, or any Preferred Unitholder
Permitted Transferee or any of their respective Representatives shall be liable
to the Partnership, the holders of Interests or any of the Partnership’s
Representatives for breach of any fiduciary duty by reason of the fact that any
Newmark Company, any BGC Partners Company, any Cantor Company, any Newmark
Holdings Company, the Preferred Unitholder, or any Preferred Unitholder
Permitted Transferee or any of their respective Representatives pursues or
acquires such Corporate Opportunity for itself, directs such Corporate
Opportunity to another Person or does not present such Corporate Opportunity to
the Partnership or any of its Representatives, regardless of whether such
Newmark Company, BGC Partners Company, Cantor Company, Newmark Holdings Company,
the Preferred Unitholder, or any Preferred Unitholder Permitted Transferee or
Representative is also a Representative of the Partnership, subject to
Section 12.15(c).

(c) If a third party presents a Corporate Opportunity to a person who is both a
Representative of the Partnership and a Representative of a Newmark Company, BGC
Partners Company, Cantor Company, Newmark Holdings Company, the Preferred
Unitholder and/or Preferred Unitholder Permitted Transferee, expressly and
solely in such Person’s capacity as a Representative of the Partnership, and
such Person acts in good faith in a manner consistent with the policy that such
Corporate Opportunity belongs to the Partnership, then such Person (i) shall be
deemed to have fully satisfied and fulfilled any fiduciary duty that such Person
has to the Partnership as a Representative of the Partnership with respect to
such Corporate Opportunity, (ii) shall not be liable to the Partnership, the
holders of Interests or any of the Partnership’s Representatives for breach of
fiduciary duty by reason of such Person’s action or inaction with respect to
such Corporate Opportunity, (iii) shall be deemed to have acted in good faith
and in a manner that such Person reasonably believed to be in, and not opposed
to, the Partnership’s best interests, and (iv) shall be deemed not to have
breached such Person’s duty of loyalty to the Partnership and the holders of
Interests and not to have derived an improper personal benefit therefrom;
provided that any Newmark Company, any BGC Partners Company, any Cantor Company,
and/or any Newmark Holdings Company, the Preferred Unitholder, or any Preferred
Unitholder Permitted Transferee or any of their respective Representatives may
pursue such Corporate Opportunity if the Partnership shall decide not to pursue
such Corporate Opportunity. If a Corporate Opportunity is either (1) presented
to a Person who is not both a Representative of the Partnership and a
Representative of a Newmark Company, BGC Partners Company, Cantor Company,
Newmark Holdings Company, the Preferred Unitholder and/or Preferred Unitholder
Permitted Transferee, or (2) presented to such person not expressly and solely
in such Person’s capacity as a Representative of the Partnership, then, in each
case, such Person shall not be obligated to present such Corporate Opportunity
to the Partnership or to act as if such Corporate Opportunity belongs to the
Partnership, and such Person (i) shall be deemed to have fully satisfied and
fulfilled any fiduciary duty that such Person has to the Partnership as a
Representative of the Partnership with respect to such Corporate Opportunity,
(ii) shall not be liable to the Partnership,

 

44



--------------------------------------------------------------------------------

any of the holders of Interests or any of the Partnership’s Representatives for
breach of fiduciary duty by reason of such Person’s action or inaction with
respect to such Corporate Opportunity, (iii) shall be deemed to have acted in
good faith and in a manner that such person reasonably believed to be in, and
not opposed to, the Partnership’s best interests, and (iv) shall be deemed not
to have breached such Person’s duty of loyalty to the Partnership and the
holders of Interests and not to have derived an improper personal benefit
therefrom.

(d) Any Person purchasing or otherwise acquiring any Interest shall be deemed to
have notice of and consented to the provisions of this Section 12.15.

(e) Except to the extent otherwise modified herein, each officer of the
Partnership shall have fiduciary duties identical to those of officers of
business corporations organized under the DGCL. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties (including
fiduciary duties) of a director, officer or other Person otherwise existing at
law or in equity, are agreed by the parties hereto to replace such other duties
of such Person.

(f) Neither the alteration, amendment, termination, expiration or repeal of this
Section 12.15 nor the adoption of any provision of this Agreement inconsistent
with this Section 12.15 shall eliminate or reduce the effect of this
Section 12.15 in respect of any matter occurring, or any cause of Action that,
but for this Section 12.15, would accrue or arise, prior to such alteration,
amendment, termination, expiration, repeal or adoption.

Section 12.16 Reimbursement of Expenses. All costs and expenses incurred in
connection with the ongoing operation or management of the business of the
Partnership or its Subsidiaries shall be borne by the Partnership or its
Subsidiaries, as the case may be.

Section 12.17 Obligations with Respect to Newmark Holdings Non-Participating
Units. The Partnership shall indemnify and reimburse Newmark Holdings for any
payment made by Newmark Holdings in respect of any Newmark Holdings
Non-Participating Unit.

Section 12.18 Effectiveness. The 2017 Amended and Restated Partnership
Agreement, as amended prior to the date hereof, was effective for all financial
and accounting purposes from and after December 13, 2017 and prior to the date
hereof. This Agreement shall be effective from and after the date hereof.

[signature page follows]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the general partner
and the limited partners as of the day and year first written above.

 

NEWMARK HOLDINGS, LLC, as general partner By:  

/s/ Howard Lutnick

Name:   Howard Lutnick Title:   Chairman NEWMARK HOLDINGS, L.P., as a limited
partner

By:

 

Newmark GP, LLC

Its General Partner

By:  

/s/ Howard Lutnick

Name:   Howard Lutnick Title:   Chairman NEWMARK GROUP, INC., as a limited
partner and for purposes of Article IX By:  

/s/ Howard Lutnick

Name:   Howard Lutnick Title:   Chairman ROYAL BANK OF CANADA, as a limited
partner By:  

/s/ Brian Ward

Name:   Brian Ward Title:   Attorney in Fact

[Signature Page to Second Amended and Restated Agreement of Limited Partnership
of Newmark Partners, L.P.]



--------------------------------------------------------------------------------

EXHIBIT A

Certain Tax Related Matters

Section 1. Definitions Relating to Allocations and Capital Account Maintenance.

(a) “Adjusted Capital Account Deficit” shall mean, with respect to any Partner,
the deficit balance, if any, in such Partner’s Capital Account as of the end of
the relevant fiscal year, after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts that such Partner is deemed to be
obligated to restore pursuant to the penultimate sentences in Treasury
Regulation sections 1.704-2(g)(1) and 1.704-2(i)(5), and

(ii) Debit to such Capital Account the items described in Treasury Regulation
sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the “alternate test of economic effect” provisions of Treasury
Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

(b) “Partnership Minimum Gain” shall have the meaning attributed to the term
“partnership minimum gain” set forth in Treasury Regulation sections
1.704-2(b)(2) and 1.704-2(d).

(c) “Partner Nonrecourse Debt” has the meaning attributed to the term “partner
nonrecourse debt” in Treasury Regulation section 1.704-2(b)(4).

(d) “Partner Nonrecourse Debt Minimum Gain” shall mean an amount, with respect
to each Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that
would result if such Partner Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Treasury Regulation section
1.704-2(i)(3).

(e) “Partner Nonrecourse Deductions” has the meaning attributed to the term
“partner nonrecourse deductions” in Treasury Regulation sections 1.704-2(i)(1)
and 1.704-2(i)(2).

(f) “Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(1).

(g) “Nonrecourse Liability” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(3).

(h) “Regulatory Allocations” has the meaning set forth in Section 2(h) of this
Exhibit A.

(i) “Treasury Regulations” shall mean the Income Tax Regulations, including
temporary regulations, promulgated under the Code, as such regulations may be
amended, modified or supplemented from time to time (including corresponding
provisions of succeeding regulations).

Section 2. Special Allocations.

The following special allocations shall be made in the following order, prior to
the allocations specified in Section 5.04(a) of this Agreement:

 

Exhibit A - 1



--------------------------------------------------------------------------------

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury Regulation
section 1.704-2(f), notwithstanding any other provision of this Agreement, if
there is a net decrease in Partnership Minimum Gain during any fiscal year, each
Partner shall be specially allocated items of Partnership income and gain for
such fiscal year (and, if necessary, subsequent fiscal years) in an amount equal
to such Partner’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Treasury Regulation section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulation sections 1.704-2(f)(6) and 1.704-2(j)(2). This provision is intended
to comply with the minimum gain chargeback requirement in Treasury Regulation
section 1.704-2(f) and shall be interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation section 1.704-2(i)(4), notwithstanding any other provision of this
Agreement, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any fiscal year, each Partner
who has a share of the Partner Nonrecourse Debt Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Treasury Regulation
section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Partner’s share of the net decrease in Partner Nonrecourse
Debt, determined in accordance with Treasury Regulation section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulation sections 1.704-2(i)(4) and 1.704-2(j)(2). This provision is intended
to comply with the minimum gain chargeback requirement in Treasury Regulation
section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of the Partner as promptly as possible; provided, that, an allocation
pursuant to this provision shall be made only if and to the extent that the
Partner would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Agreement have been tentatively made as if this
provision were not in the Agreement.

(d) Gross Income Allocation. In the event any Partner has a deficit Capital
Account at the end of any fiscal year that is in excess of the sum of (i) the
amount such Partner is obligated to restore pursuant to the penultimate
sentences of Treasury Regulation sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Partner shall be specially allocated items of Partnership income and gain
in the amount of such excess, as promptly as possible; provided, that, an
allocation pursuant to this provision shall be made only if and to the extent
that such Partner would have a deficit Capital Account in excess of such sum
after all other allocations provided for in this Agreement have been made as if
Section 2(c) and this Section 2(d) of this Exhibit A were not in the Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year shall be
specially allocated among the Partners in proportion to their respective
Percentage Interests.

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
fiscal year shall be specially allocated to the Partner that bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
section 1.704-2(i)(1).

 

Exhibit A - 2



--------------------------------------------------------------------------------

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset, pursuant to Section 734(b) of the Code or
Section 743(b) of the Code is required, pursuant to Treasury Regulation section
1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as the result of a distribution to a Partner in
complete liquidation of such Partner’s Interest in the Partnership, the amount
of such adjustment to Capital Accounts shall be treated as an item of gain or
loss and such gain or loss shall be specially allocated to the Partners in
accordance with their Percentage Interests in the event Treasury Regulation
section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partner to whom such
distribution was made in the event Treasury Regulation section
1.704-1(b)(2)(iv)(m)(4) applies.

(h) Curative Allocations. The allocations set forth in Section 2(a) through 2(h)
of this Exhibit A and Section 3 of this Exhibit A (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. It
is the intent of the Partners that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Partnership income, gain, loss or
deduction. Therefore, notwithstanding any other provision of this Agreement
(other than the Regulatory Allocations), the Tax Matters Partner shall make such
offsetting special allocations of Partnership income, gain, loss or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Partner’s Capital Account balance (and the amount
distributable to each Partner pursuant to Section 6.01 of this Agreement) is, to
the extent possible, equal to the Capital Account balance such Partner would
have had (and the amount that would have been distributable to such Partner
pursuant to Section 6.01 of this Agreement) if the Regulatory Allocations were
not part of the Agreement and all Partnership items were allocated pursuant to
Section 5.04(a) of this Agreement. In exercising discretion with respect to such
offsetting special allocations, the Tax Matters Partner shall take into account
future Regulatory Allocations under Section 2(a) and 2(b) of this Exhibit A
that, although not yet made, are likely to offset other Regulatory Allocations
previously made under Section 2(e) and 2(f) of this Exhibit A.

Section 3. Limitation on Loss Allocation to Partners Based on Adjusted Capital
Accounts. Losses allocated pursuant to Section 5.04(a) of this Agreement shall
not exceed the maximum amount of losses that can be allocated without causing
any Partner to have an Adjusted Capital Account Deficit at the end of any fiscal
year (or increase any existing Adjusted Capital Account Deficit). In the event
some but not all of the Partners would have Adjusted Capital Account Deficits as
a consequence of an allocation of losses pursuant to Section 5.04(a) of this
Agreement, the limitation set forth in this Section 3 of this Exhibit A shall be
applied on a Partner-by-Partner basis and losses not allocable to any Partner as
a result of such limitation shall be allocated to the other Partners in
accordance with the positive balances in such Partner’s Capital Accounts so as
to allocate the maximum permissible losses to each Partner under Treasury
Regulation section 1.704-1(b)(2)(ii)(d).

 

Exhibit A - 3



--------------------------------------------------------------------------------

EXHIBIT B

PREFERRED UNIT TRANSFER NOTICE

 

To:    Newmark Partners, L.P. (the “Partnership”) From:    Royal Bank of Canada
(“Preferred Unitholder”) Subject:    Transfer of [Series A]/[Series B]
Exchangeable Preferred Units to Newmark SPV I, LLC (the “SPV Counterparty”) in
connection with settlement of the related tranche of the Variable Forward
Transaction (the “Forward Transaction”) evidenced by the Variable Forward
Transaction Confirmation. Date:    [Insert Date]

 

 

Reference is made to the Second Amended and Restated Agreement of Limited
Partnership of Newmark Partners, L.P. (the “Partnership”) dated as of June 19,
2018, as amended (the “Partnership Agreement”). The purpose of this Preferred
Unit Transfer Notice is to effect the transfer of [_____] of the
above-referenced series of Exchangeable Preferred Units (the “Subject Units”) to
the SPV Counterparty on settlement of the related tranche of the Forward
Transaction. In accordance with Section 7.03 of the Partnership Agreement,
(i) Preferred Unitholder, as Preferred Unitholder under the Partnership
Agreement with respect to the Subject Units, hereby delivers this notice in
order to effect the transfer of the Subject Units to the SPV Counterparty and
(ii) such transfer shall be effective upon receipt of this notice by the
Partnership.

Capitalized terms used herein but not defined shall have the meanings assigned
to such terms under the Partnership Agreement.

 

Sincerely, ROYAL BANK OF CANADA,

 

Name: Title:

 

Exhibit B - 1